Case 19-13448-VFP            Doc 109      Filed 03/08/19 Entered 03/08/19 08:00:02                     Desc Main
                                         Document     Page 1 of 62


 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Michael S. Etkin, Esq. (metkin@lowenstein.com)
 Paul Kizel, Esq. (pkizel@lowenstein.com)
 Wojciech F. Jung, Esq. (wjung@lowenstein.com)
 Philip J. Gross, Esq. (pgross@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Proposed Counsel to the Debtors and
 Debtors-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


     In re:                                                  Chapter 11

     ACETO CORPORATION, et al.,1                             Case No. 19-13448 (VFP)

                            Debtors.                         (Jointly Administered)


       DEBTORS’ MOTION FOR ORDERS (I) (A) AUTHORIZING AND APPROVING
             BIDDING PROCEDURES IN CONNECTION WITH THE SALE OF
         SUBSTANTIALLY ALL ASSETS COMPRISING THE DEBTORS’ PHARMA
         BUSINESS; (B) AUTHORIZING AND APPROVING BID PROTECTIONS; (C)
       APPROVING PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF
           CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (D)
      SCHEDULING A SALE HEARING; (E) APPROVING THE FORM AND MANNER
       OF NOTICE THEREOF; AND (F) GRANTING RELATED RELIEF; AND (II) (A)
         AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL
      ASSETS COMPRISING THE DEBTORS’ PHARMA BUSINESS FREE AND CLEAR
        OF ALL CLAIMS, LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B)
       AUTHORIZING AND APPROVING THE ASSUMPTION AND ASSIGNMENT OF
        CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES RELATED
                  THERETO, AND (C) GRANTING RELATED RELIEF




 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC (7634);
 Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK
 Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).


 25441/33
 03/07/2019 203785712.3
Case 19-13448-VFP           Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02                   Desc Main
                                       Document     Page 2 of 62


                 The above-captioned debtors and debtors-in-possession (collectively, the

 “Debtors”), by and through their undersigned proposed counsel, hereby move (the “Sale

 Motion”) this Court, pursuant to sections 105(a), 363, 365, 503 and 554(a) of title 11 of the

 United States Code (the “Bankruptcy Code”), Rules 2002, 6004, 6006 and 6007 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 6004-1, 6004-2 and 6004-3

 of the Local Rules of the United States Bankruptcy Court for the District of New Jersey (the

 “Local Rules”), for entry of orders, as follows:

                 First, the Debtors request entry of an order substantially in the form attached

 hereto as Exhibit A (the “Bidding Procedures Order”): authorizing and approving (a) the

 proposed bidding procedures (the “Bidding Procedures”),2 substantially in the form attached to

 the Bidding Procedures Order as Exhibit 1, in connection with the sale (the “Sale”) of

 substantially all assets (as defined in the Stalking Horse Agreement (defined below), the

 “Purchased Assets”) comprising the Debtors’ Pharma Business (as defined herein) pursuant to

 that certain Asset Purchase Agreement, dated as of March 7, 2019 (together with the schedules

 thereto and related documents, and as may be amended, supplemented or otherwise modified

 from time to time, the “Stalking Horse Agreement”), substantially in the form attached hereto as

 Exhibit B, by and among Rising Pharmaceuticals, Inc., Pack Pharmaceuticals, LLC, Rising

 Health, LLC, and Acetris Health, LLC (together, the “Sellers” and each a “Seller”), Aceto

 Corporation, as Parent, and Shore Suven Pharma, Inc. (the “Buyer” or “Stalking Horse Bidder”),

 subject to higher or otherwise better offers at an auction (the “Auction”) to be held if the Debtors

 receive one or more timely and acceptable Qualified Bids (as defined in the Bidding Procedures);

 (b) authorizing the Sellers to pay the Buyer a “break-up” fee of $672,500, as more fully

 2
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Bidding
 Procedures or the Stalking Horse Agreement (as defined herein), as applicable.



                                                      -2-
Case 19-13448-VFP           Doc 109    Filed 03/08/19 Entered 03/08/19 08:00:02         Desc Main
                                      Document     Page 3 of 62


 described in the Stalking Horse Agreement (as defined therein, the “Break-Up Fee”) and an

 expense reimbursement of no more than $750,000 (the “Expense Reimbursement” and together

 with the Break-Up Fee, the “Bid Protections”) if and when payable pursuant to the terms of the

 Stalking Horse Agreement; (c) approving procedures for the assumption and assignment of

 certain of the Sellers’ executory contracts and unexpired leases (the “Assumption and

 Assignment Procedures”) and approving the form and manner of notice thereof (substantially in

 the form attached hereto as Exhibit C, the “Cure Notice”); (d) scheduling the Auction, if

 applicable, and a hearing to consider approval of the Sale (the “Sale Hearing”); (e) approving the

 form and manner of notice thereof (substantially in the form attached hereto as Exhibit D, the

 “Sale Notice”); and (f) granting related relief.

                 Second, the Debtors also request entry of an order, substantially in the form

 attached hereto as Exhibit E (the “Sale Order”): (a) authorizing and approving the Sale of the

 Purchased Assets (as defined in the Stalking Horse Agreement) free and clear of Liens, Claims

 and Interests (each as defined in the Sale Order), except as provided in the Stalking Horse

 Agreement or other Proposed Asset Purchase Agreement (as defined herein); (b) approving the

 assumption and assignment of certain of the Sellers’ executory contracts (each, an “Executory

 Contract”) and unexpired leases (each, an “Unexpired Lease”) related thereto (any such

 Executory Contract or Unexpired Lease designated by the Successful Bidder to be assumed and

 assigned pursuant to the Sale, a “Buyer Assumed Agreement” and collectively, the “Buyer

 Assumed Agreements”); (c) authorizing the Sellers to abandon and dispose of expired Inventory

 (as defined in the Stalking Horse Agreement) prior to or upon the closing of the Sale; and (d)

 granting related relief.




                                                    -3-
Case 19-13448-VFP        Doc 109    Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                   Document     Page 4 of 62


                In support of the Sale Motion, the Debtors rely upon and incorporate by reference

 the Declaration of Rebecca A. Roof in Support of First Day Relief [Docket No. 19] (the “First

 Day Declaration”) and the Declaration of Mark Buschmann in Support of Debtors’ Motion to

 Approve Bidding Procedures in Connection with the Sale of Substantially all Assets Comprising

 the Debtors’ Pharma Business, filed contemporaneously herewith, and respectfully state as

 follows:

                                        BACKGROUND

        1.      On February 19, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code, commencing the above-captioned

 chapter 11 cases (collectively, the “Chapter 11 Cases”) in this Court (the “Bankruptcy Court”).

        2.      The Debtors are operating their businesses and managing their property as

 debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        3.      On February 27, 2019, an official committee of unsecured creditors (the

 “Committee”) was appointed in the Chapter 11 Cases by the Office of the United States Trustee

 for the District of New Jersey pursuant to section 1102(a)(1) of the Bankruptcy Code.

        4.      Aceto Corporation (“Aceto”), incorporated in 1947 in the State of New York,

 together with its Debtor and non-debtor subsidiaries (collectively, the “Company”), is an

 international company with operations in ten countries, including the United States, China,

 Germany, France, the Netherlands, Singapore, India, Hong Kong, Philippines, and the United

 Kingdom. The Company is engaged in the development, marketing, sales and distribution of

 finished dosage form generic pharmaceuticals, nutraceutical products, pharmaceutical active

 ingredients and intermediates, specialty performance chemicals inclusive of agricultural

 intermediates and agricultural protection products.      The Company does not operate any

 manufacturing facilities.


                                                -4-
Case 19-13448-VFP           Doc 109      Filed 03/08/19 Entered 03/08/19 08:00:02                    Desc Main
                                        Document     Page 5 of 62


         5.       The Company functions as a “virtual” manufacturing company, distributing more

 than 1,100 chemical compounds used principally as finished products or raw materials in the

 pharmaceutical, nutraceutical, agricultural, coatings and industrial chemical industries.                   The

 Company’s global reach enables the Company to source and supply quality products on a

 worldwide basis.

         6.       The Company’s business is organized along product lines into three reporting

 segments:

         (a)      the human health (“Human Health”) segment, which is operated primarily
                  through Aceto’s wholly-owned subsidiary Debtor Rising Pharmaceuticals, Inc.
                  (“Rising Pharmaceuticals”) (and Rising Pharmaceuticals’ wholly-owned
                  subsidiaries, Debtors PACK Pharmaceuticals, LLC, Rising Health, LLC and
                  Acetris Health, LLC), focuses on the development, marketing, distribution and
                  sale of finished dosage form generic drugs (the finished dosage generic drug
                  business is referred to herein as the “Pharma Business” and excludes the Human
                  Health Nutritional Products Line (defined below))3 and, with respect to sales of
                  certain nutritional products (the “Human Health Nutritional Products Line”), is
                  also operated through Aceto and certain non-debtor subsidiaries of Aceto;

         (b)      the pharmaceutical ingredients (“Pharmaceutical Ingredients”) segment, operated
                  through Aceto and certain foreign non-debtor subsidiaries; and

         (c)      the performance chemicals (“Performance Chemicals”) segment, operated
                  through Aceto, Debtor Aceto Agricultural Chemicals Corporation, and certain
                  foreign non-debtor subsidiaries of Aceto (the Performance Chemicals segment,
                  together with the Pharmaceutical Ingredients segment and the Human Health
                  Nutritional Products Line, are collectively referred to herein as “Chemical Plus”
                  or the “Chemical Plus Business”).

         7.       Aceto is a publicly-traded company and its common stock is traded on the

 NASDAQ Global Select Market using the symbol “ACET”.

         8.       Additional details regarding the Debtors’ businesses, the events leading up to the

 Petition Date, and the facts and circumstances supporting the relief requested herein are set forth

 in the First Day Declaration.

 3
  For the avoidance of doubt, the Company’s Human Health Nutritional Products Line (that is considered part of the
 Human Health segment) is not part of the Pharma Business.



                                                       -5-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02           Desc Main
                                    Document     Page 6 of 62


                                  JURISDICTION AND VENUE

        9.      This Court has jurisdiction over this Sale Motion pursuant to 28 U.S.C. §§ 157

 and 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the

 United States District Court for the District of New Jersey, entered on July 23, 1984, and

 amended on September 18, 2012. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408

 and 1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        10.     The legal predicates for the relief requested herein are sections 105(a), 363, 365,

 503 and 554(a) of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 6007 and Local

 Rules 6004-1, 6004-2 and 6004-3.

                                      RELIEF REQUESTED

        11.     By this Sale Motion, the Debtors first seek entry of the Bidding Procedures Order,

 (a) authorizing and approving the Bidding Procedures, (b) authorizing and approving, if and

 when payable, the payment of the Bid Protections, (c) approving the Assumption and

 Assignment Procedures and the Cure Notice, (d) scheduling the Auction and Sale Hearing, (e)

 approving the Sale Notice, and (f) granting related relief.

        12.     Second, at the Sale Hearing, the Debtors will seek entry of the Sale Order, (a)

 authorizing and approving the Sale of the Purchased Assets free and clear of Liens, Claims and

 Interests (each as defined in the Sale Order), except as provided by the Stalking Horse

 Agreement or a Proposed Asset Purchase Agreement (as defined herein), (b) authorizing and

 approving the assumption and assignment of certain of the Sellers’ Executory Contracts and

 Unexpired Leases related thereto, (c) authorizing the Sellers to abandon and dispose of expired




                                                  -6-
Case 19-13448-VFP            Doc 109      Filed 03/08/19 Entered 03/08/19 08:00:02                    Desc Main
                                         Document     Page 7 of 62


 Inventory (as defined in the Stalking Horse Agreement) prior to or upon the closing of the Sale,

 and (d) granting related relief.4

         13.      For the reasons set forth herein, the Debtors submit that the relief requested herein

 is in the best interests of the Debtors, their estates, creditors, and other parties-in-interest, and

 therefore, should be granted.

                          EVENTS LEADING TO THE PROPOSED SALE

         14.      As set forth in the First Day Declaration, on April 18, 2018, the Company issued

 a press release, announcing, among other things, that in light of certain persistent adverse

 business conditions the Company was facing, Aceto’s Board of Directors had taken several

 immediate and proactive steps, including initiating a process (the “Strategic Review Process”) to

 identify and evaluate a range of strategic alternatives for the Company, including the potential

 sale of a key business segment(s), a merger or other business combination with another party,

 continuing as a standalone entity or other potential alternatives.

         15.      In April 2018, the Company engaged PJT Partners, Inc. (“PJT”) to assist it with

 the Strategic Review Process and to explore potential alternatives to maximize value, including a

 sale, restructuring or other transaction with respect to the Company. After a months’ long and

 thorough process of considering all options available to them, the Debtors, in consultation with

 their professional advisors, ultimately determined that given the challenges the Company was

 facing, as described in the First Day Declaration, one or more sales of the Company’s businesses

 and assets as a going concern was the best available option to maximize value.




 4
   As set forth in section 6.9(d) of the Stalking Horse Agreement, it is intended by the Debtors that, prior to the
 closing of the Sale, Rising Pharmaceuticals will convert to a limited liability company under the Delaware
 conversion statute. Approval of this transaction will be included in the Sale Order or such other order as may be
 required.



                                                        -7-
Case 19-13448-VFP              Doc 109      Filed 03/08/19 Entered 03/08/19 08:00:02        Desc Main
                                           Document     Page 8 of 62


            16.      Based on the issues faced by the Company, in October 2018, at the instruction of

 the Company, PJT commenced a broad marketing process and contacted approximately 100

 potential strategic and financial parties to garner interest in pursuing a strategic transaction.

 Approximately 80 of these parties were provided with a “teaser” to gauge their interest and the

 opportunity to enter into a non-disclosure agreement (an “NDA”) with the Company to gain

 access to a virtual data room established by the Company for interested parties to conduct due

 diligence.       The data room contained extensive information about the Company, including

 confidential documents and other information concerning the Company’s business and financial

 results in considerable detail. Approximately 50 of the parties who received the teaser executed

 NDAs, were granted access to the data room, and received a confidential information

 memorandum prepared by the Company and PJT.

            17.      First round, non-binding indications of interest (“IOIs”) to acquire the Company’s

 assets were due on November 14, 2018. The Company received IOIs from eleven (11) potential

 bidders for proposed acquisitions of the Company as a whole, the Pharma Business and/or the

 Chemical Plus Business.5 Thereafter, these potential acquirers continued to conduct further due

 diligence, including being granted access to a more expansive data room and the opportunity to

 participate in management presentations.

            18.      In late November and December 2018, the Company held extensive and detailed

 management presentations with each of the potential bidders and the Company’s senior

 management team.

            19.      Second round, non-binding bids to acquire the Company or one of its key

 business units were due on January 15, 2019. The Company received a number of second round


 5
     Four of these eleven IOIs were for the Chemical Plus Business only.



                                                           -8-
Case 19-13448-VFP        Doc 109    Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                   Document     Page 9 of 62


 IOIs, including IOIs to acquire the Company as a whole, the Pharma Business and/or the

 Chemical Plus Business.

        20.     As a result of the bids received on January 15, 2019, the Company determined

 that an in-court sale process pursuant to section 363 of the Bankruptcy Code was the best

 available executable structure through which such sale transactions could be completed.

        21.     The Company and its advisors continued the prepetition marketing process by

 inviting these bidders to perform additional detailed diligence and to submit their best and final

 binding offer to acquire the Pharma Business and/or the Chemical Plus Business, including a

 binding asset purchase agreement and other documents by February 12, 2019.

        22.     While the Company received a number of binding offers for the Chemical Plus

 Business, the Buyer was the only party to submit a binding asset purchase agreement and other

 documents to acquire the Pharma Business by the February 12, 2019 deadline. After thoroughly

 evaluating all alternatives available to the Company, including a potential liquidation of the

 Pharma Business, the Company’s Board of Directors, in consultation with the Company’s

 professionals, determined that the proposed sale of the Pharma Business to the Buyer as a going

 concern was the best alternative available to the Company to maximize the value of the Pharma

 Business for the benefit of the Company and its creditors.

        23.     Thereafter, the Company, through its advisors, engaged in extensive negotiations

 with the Buyer on the terms of the proposed sale of the Pharma Business and finalized definitive

 documentation in the form of the Stalking Horse Agreement to effectuate a sale of the Pharma

 Business assets pursuant to section 363 of the Bankruptcy Code, subject to higher and better

 offers in accordance with agreed upon procedures to be approved by the Court. The Debtors

 finalized and executed the Stalking Horse Agreement on March 7, 2019.




                                                -9-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02              Desc Main
                                   Document      Page 10 of 62


        24.     As outlined above, the transaction negotiated with the Stalking Horse Bidder is

 the culmination of a 4½ month long, thorough, fair, arms-length and fulsome prepetition

 marketing process and an additional post-petition process of negotiations with the Stalking Horse

 Bidder over the course of more than two weeks. In addition to the Purchase Price of

 approximately $27 million (excluding the Assumed Liabilities), the Buyer has agreed to assume

 liability for Cure Costs and other Assumed Liabilities that may exceed $125 million in the

 aggregate.

        25.     The Debtors believe that, taken as a whole, the terms of the proposed sale of the

 Pharma Business to the Buyer are fair and reasonable, and that the Stalking Horse Bid represents

 the highest and best offer – indeed it is the only offer – for the Pharma Business available to the

 Debtors at this time, subject to any higher or otherwise better offers that may be received during

 the additional post-petition marketing process contemplated by the Bidding Procedures.

        26.     The Debtors believe that it is critical to establish a floor for the proposed Sale of

 the Purchased Assets, subject to higher or otherwise better offers pursuant to an open auction

 process, to afford the Debtors the best opportunity to maximize the value of their estates for the

 benefit of their creditors and other stakeholders. Subject to the Bidding Procedures, the Debtors

 and their advisors will retain the right to pursue any transaction or restructuring strategy that, in

 the Debtors’ business judgment, will maximize the value of their estates. If the Debtors receive

 competitive offers based on the proposed qualification criteria in the Bidding Procedures for the

 Pharma Business, the Debtors will conduct the Auction to determine the highest or otherwise

 best offer(s) for the Purchased Assets, subject to final approval by the Court.




                                                 -10-
Case 19-13448-VFP         Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02          Desc Main
                                    Document      Page 11 of 62


         27.     Consequently, the Debtors believe that the sale of the Purchased Assets to the

 Stalking Horse Bidder or to any other Successful Bidder will maximize the value of the Debtors’

 estates for the benefit of all of their creditors and other stakeholders.

                                  THE BIDDING PROCEDURES

         28.     The proposed Bidding Procedures are designed to maximize value for the

 Debtors’ estates, while ensuring an orderly sale process.

         29.     The Debtors propose that the Stalking Horse Agreement serve as the form asset

 purchase agreement to be provided to all prospective bidders (each, a “Potential Bidder”) that

 wish to participate in the Bidding Process (as defined below) for the Purchased Assets. Among

 other requirements, each Potential Bidder for the Purchased Assets will be required to submit an

 executed copy of a Proposed Asset Purchase Agreement (as defined below) to the Sellers

 reflecting the terms upon which the Potential Bidder would agree to purchase the Purchased

 Assets and assume certain liabilities.

         A.      The Bid Protections

         30.     Pursuant to the Stalking Horse Agreement, the Sellers have agreed, subject to

 Bankruptcy Court approval, to provide the Stalking Horse Bidder with certain Bid Protections,

 consisting of the Break-Up Fee and the Expense Reimbursement, payable as set forth in the

 Stalking Horse Agreement.

         31.     The Stalking Horse Agreement including, but not limited to the Bid Protections,

 was heavily negotiated between the Sellers and the Stalking Horse Bidder. The Bid Protections

 are integral to the Stalking Horse Agreement because they will secure the highest or otherwise

 best offer available to the Debtors and their estates for the Purchased Assets.         The Bid

 Protections were heavily negotiated and are an essential condition of the Stalking Horse Bidder

 for its entry into the Stalking Horse Agreement and agreeing to act as the Stalking Horse Bidder.


                                                  -11-
Case 19-13448-VFP            Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02                    Desc Main
                                       Document      Page 12 of 62


           B.       The Bidding Procedures6

           32.      Subject to this Court’s approval, the Debtors propose to establish the following

 dates and deadlines in connection with the Bidding Process:

                                          Sale Dates and Deadlines
     Deadline to Serve Sale Notice and Cure              No later than two (2) business days after entry
     Notice                                              of the Bidding Procedures Order

     Cure Objection Deadline and Assignment              No later than ten (10) days after service of the
     Objection Deadline                                  Cure Notice or Supplemental Cure Notice, as
                                                         applicable

     Sale Objection Deadline                             March 28, 2019 at 5:00 p.m. prevailing ET

     Bid Deadline                                        March 29, 2019 at 5:00 p.m. prevailing ET

     Deadline to Notify Qualified Bidders                April 1, 2019

     Deadline to Select Starting Bid                     April 1, 2019

     Auction (if required)                               April 2, 2019 at 10:00 a.m. prevailing ET

     Notice of Successful Bidder to be Filed             One (1) business day after conclusion of the
                                                         Auction

     Deadline for Reply Pleadings in Support of          April 3, 2019 at 12:00 p.m. prevailing ET
     Sale

     Sale Hearing                                        April 4, 2019 at 10:00 a.m. prevailing ET


           33.      The Bid Procedures describe, among other things, the procedures for interested

 parties to access due diligence, the manner in which Potential Bidders and bids become

 “qualified,” the procedures for receipt and negotiation of bids received, the conduct of any

 auction, the selection and approval of the ultimately successful bidder, and related deadlines

 6
   Capitalized terms used, but not otherwise defined, in this section have the meanings ascribed to them in the
 Bidding Procedures. To the extent there are any ambiguities or inconsistencies between the following summary and
 the Bidding Procedures, a copy of which are attached as Exhibit 1 to the proposed Bidding Procedures Order, the
 terms of the Bidding Procedures shall govern in all respects.



                                                      -12-
Case 19-13448-VFP          Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                     Document      Page 13 of 62


 (collectively, the “Bidding Process”). The Debtors believe that the Bidding Process will afford

 the Debtors the best opportunity to continue to pursue the robust prepetition sale process and

 enable them to maximize value for the benefit of their estates and creditors.

        34.       In accordance with Local Rule 6004-2(b), the material terms of the proposed

 Bidding Procedures are as follows:

                 Due Diligence: The Sellers will afford any Potential Bidder that has executed or
                  that will execute a confidentiality agreement in accordance with paragraph 2 of
                  the Bidding Procedures such due diligence access or additional information as the
                  Sellers, in consultation with their advisors, deem appropriate, in their discretion
                  and within their reasonable business judgment. The Sellers will use good faith
                  efforts to provide to the Stalking Horse Bidder access to written information made
                  available to any Qualified Bidder (as defined below) if not previously made
                  available to the Stalking Horse Bidder.

                  The due diligence period shall end on the Bid Deadline, and none of the Sellers
                  nor any of their representatives shall be obligated to furnish any due diligence
                  information to any Qualified Bidder after the Bid Deadline, provided that the
                  Sellers shall continue to provide due diligence to the Stalking Horse Bidder.

                 Consultation Parties: The “Consultation Parties” are (a) the DIP Agent and its
                  counsel and advisors with respect to the Purchased Assets, and (b) counsel and
                  any other retained advisors to the Committee. Notwithstanding anything herein to
                  the contrary, the Sellers shall not be required to consult with any Consultation
                  Party during the bidding and Auction process to the extent such Consultation
                  Party is a Potential Bidder, a Qualified Bidder, or a financing source for a bidder,
                  including, if the Sellers determine, in their reasonable business judgment, that
                  consulting with such Consultation Party regarding any issue, selection or
                  determination would be likely to have a chilling effect on potential bidding or
                  otherwise be contrary to goal of maximizing value for the Sellers’ estates from the
                  sale process.

                 Submission of Bids: A Qualified Bidder that desires to make a bid regarding
                  some or all of the Purchased Assets must deliver written copies of its bid, so as to
                  be received on or before the Bid Deadline, to each of the following parties (the
                  “Notice Parties”):

                  a.     counsel to the Sellers: Lowenstein Sandler LLP, 1251 Avenue of the
                         Americas, New York, New York 10020 (Attn: Steven E. Siesser, Esq.
                         (ssiesser@lowenstein.com), Paul Kizel, Esq. (pkizel@lowenstein.com),
                         Kenneth A. Rosen, Esq. (krosen@lowenstein.com), and Philip J. Gross,
                         Esq. (pgross@lowenstein.com));



                                                  -13-
Case 19-13448-VFP     Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02              Desc Main
                                Document      Page 14 of 62


             b.     counsel to the DIP Agent: McGuireWoods LLP, 1251 Avenue of the
                    Americas, 20th Floor, New York, New York 10020-1104 (Attn: Kenneth
                    Noble, Esq. (knoble@mcguirewoods.com ) and Benjamin B. Iselin, Esq.
                    (biselin@mcguirewoods.com)); and

             c.     proposed counsel to the Official Committee of Unsecured Creditors,
                    Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New
                    York,      10038-4982    (Attn:    Jayme      T.      Goldstein,   Esq.
                    (jgoldstein@stroock.com) and Erez E. Gilad, Esq. (egilad@stroock.com)).

            Qualified Bidder: A bid submitted will be considered a “Qualified Bid” only if
             the bid complies with all of the following, in which case the party submitting the
             bid shall be a “Qualified Bidder”; provided that, if the Debtors receive a bid prior
             to the Bid Deadline that is not a Qualified Bid, the Debtors may provide the
             bidder with the opportunity to remedy any deficiencies until one (1) day prior to
             the Auction:

             a.     it expressly discloses whether the bid is for some or all of the Purchased
                    Assets;

             b.     it fully discloses the identity of each entity that will be bidding for or
                    purchasing some or all of the Purchased Assets, including any equity
                    holders in the case of a Potential Bidder which is an entity specially
                    formed for the purpose of effectuating the contemplated transaction, or
                    otherwise participating in connection with such bid (including any co-
                    bidder or team bidder), and the complete terms of any such participation,
                    including any agreements, arrangements or understandings concerning a
                    collaborative or joint bid or any other combination concerning the
                    proposed bid.      A bid must also fully disclose any connections,
                    relationships (business or otherwise), whether or not known, to the Sellers
                    or agreements or understandings with the Sellers, the Stalking Horse
                    Bidder or any other known bidders, Potential Bidder or Qualified Bidder,
                    and/or any officer, director or equity security holder of the Sellers;

             c.     it states that the Qualified Bidder offers to purchase, in cash, some or all of
                    the Purchased Assets upon terms and conditions that the Sellers
                    reasonably determine are at least as favorable to the Sellers as those terms
                    and conditions set forth in the Stalking Horse Agreement (or pursuant to
                    an alternative structure that the Sellers reasonably determine is no less
                    favorable to the Sellers than the terms and conditions of the Stalking
                    Horse Agreement). For the avoidance of doubt, any Qualified Bid must,
                    either on its own or when considered together with other Qualified Bid(s),
                    provide value in excess of the Stalking Horse Agreement plus the Break-
                    Up Fee, Expense Reimbursement and minimum overbid requirements
                    detailed below in Section 4(k);




                                             -14-
Case 19-13448-VFP    Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                               Document      Page 15 of 62


            d.      it provides a detailed description of any anticipated regulatory or
                    governmental approvals necessary to consummate the bid including, but
                    not limited to, all foreign antitrust or anti-competition approvals required;

            e.      it includes a commitment to close the transactions within the timeframe
                    contemplated by the Stalking Horse Agreement;

            f.      it includes a binding and enforceable signed writing that the Qualified
                    Bidder’s offer is irrevocable unless and until the Sellers accept a higher or
                    otherwise better bid and such Qualified Bidder is not selected as a Back-
                    Up Bidder (as defined below); provided that if such Qualified Bidder is
                    selected as the Successful Bidder, its offer shall remain irrevocable until
                    four (4) months after the execution of the applicable Proposed Asset
                    Purchase Agreement. Such writing shall guarantee performance of the
                    Qualified Bidder by its parent entities, if any, or provide such other
                    guarantee of performance requested by and acceptable to the Sellers;

            g.      it shall be accompanied by a deposit into escrow with the Sellers of an
                    amount in cash equal to ten percent (10%) of the aggregate purchase price
                    in the Proposed Asset Purchase Agreement (the “Good Faith Deposit”);

            h.      it includes confirmation that all necessary internal and shareholder or
                    similar approvals have been obtained prior to the bid;

            i.      it includes a duly authorized and executed copy of an asset purchase
                    agreement, including the purchase price for the Purchased Assets
                    expressed in U.S. Dollars, together with all exhibits and schedules thereto,
                    together with copies marked to show any amendments and modifications
                    to the Stalking Horse Agreement (collectively, the “Proposed Asset
                    Purchase Agreement”) and a proposed form of order to approve the sale,
                    together with a copy marked to show amendments and modifications to
                    the proposed form of sale approval order attached to the motion to approve
                    the sale of the Purchased Assets to the Stalking Horse Bidder; provided,
                    however, that such Proposed Asset Purchase Agreement shall not include
                    any financing or diligence conditions, or any other conditions that are less
                    favorable to the Sellers than the conditions in the Stalking Horse
                    Agreement;

            j.      it includes written evidence of (i) sufficient cash on hand to fund the
                    purchase price or (ii) sources of immediately available funds that are not
                    conditioned on third-party approvals or commitments, in each case, that
                    will allow the Sellers to make a reasonable determination as to the
                    Qualified Bidder’s financial and other capabilities to consummate the
                    transaction contemplated by the Proposed Asset Purchase Agreement.
                    Such written evidence shall include the most current audited and the most
                    current unaudited financial statements, or such other financial information
                    of the Qualified Bidder as may be requested by and acceptable to the


                                            -15-
Case 19-13448-VFP    Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02               Desc Main
                               Document      Page 16 of 62


                    Sellers (collectively, the “Financials”), or, if the Qualified Bidder is an
                    entity formed for the purpose of acquiring some or all of the Purchased
                    Assets, the Financials of the Qualified Bidder’s equity holder(s) or other
                    financial backer(s) that are guaranteeing the Qualified Bidder’s
                    performance; provided that if a Potential Bidder is unable to provide
                    Financials, the Sellers may accept such other information sufficient to
                    demonstrate to each Seller’s reasonable satisfaction that such Potential
                    Bidder has the financial wherewithal to consummate the applicable sale
                    transaction. The Potential Bidder also must establish to the Sellers’
                    satisfaction that it has the financial ability to consummate its proposed
                    transaction within the timeframe contemplated for consummation of the
                    Stalking Horse Agreement;

            k.      it (in combination with any other bids for some or all of such assets)
                    provides for a cash purchase price that exceeds the aggregate cash
                    consideration to be paid to or for the benefit of the Sellers’ estates set forth
                    in the Stalking Horse Agreement by at least $2,422,500, which represents
                    the sum of: (i) the Break-Up Fee of $672,500, plus (ii) the maximum
                    amount of the Expense Reimbursement of $750,000, plus (iii) an overbid
                    of $1,000,000, and otherwise has a value to the Sellers, in their exercise of
                    their reasonable business judgment, after consultation with their advisors,
                    that is greater or otherwise better than the value offered under the Stalking
                    Horse Agreement (including taking into account the impact of any
                    liabilities assumed in the Stalking Horse Agreement);

            l.      it identifies with particularity which executory contracts and unexpired
                    leases the Qualified Bidder wishes to assume and provides details of the
                    Qualified Bidder’s proposal for the treatment of related Cure Costs (as
                    defined in the Bidding Procedures Order), and contains sufficient
                    information concerning the Qualified Bidder’s ability to provide adequate
                    assurance of performance with respect to executory contracts and
                    unexpired leases to be assumed and assigned;

            m.      it includes an express acknowledgement and representation that the
                    Qualified Bidder: (i) has had an opportunity to conduct any and all
                    required due diligence regarding acquiring the Purchased Assets prior to
                    making its offer; (ii) has relied solely upon its own independent review,
                    investigation and/or inspection of any documents and/or the Purchased
                    Assets in making its bid; (iii) did not rely upon any written or oral
                    statements, representations, promises, warranties or guaranties
                    whatsoever, whether express or implied (by operation of law or
                    otherwise), regarding the Purchased Assets or the completeness of any
                    information provided in connection therewith or with the Auction, except
                    as expressly stated in the Proposed Asset Purchase Agreement; and (iv) is
                    not entitled to any expense reimbursement, break-up fee, termination fee,
                    or similar type of payment in connection with its bid;



                                             -16-
Case 19-13448-VFP     Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02              Desc Main
                                Document      Page 17 of 62


             n.     it includes evidence, in form and substance satisfactory to the Sellers, of
                    authorization and approval from the Qualified Bidder’s board of directors
                    (or comparable governing body) or, if required, the equity holders of the
                    Qualified Bidder, with respect to the submission, execution, delivery,
                    performance and closing of the Proposed Asset Purchase Agreement;

             o.     it provides an irrevocable undertaking by the Qualified Bidder to execute
                    and deliver to the Sellers such other guarantee of performance or
                    assurance acceptable to the Sellers in their discretion;

             p.     it states that the Qualified Bidder consents to the jurisdiction of the
                    Bankruptcy Court, as applicable;

             q.     it contains such other information reasonably requested by the Sellers;

             r.     it contains written confirmation that the bidder has not engaged in any
                    collusion with respect to the bidding or the sale process; and

             s.     it is received by the applicable Notice Parties (as defined in, and in
                    accordance with, Section B.5) on or prior to 5:00 p.m. (prevailing
                    Eastern Time) on March 29, 2019 (the “Bid Deadline”).

            Notification to Qualified Bidders: The Sellers shall promptly notify each
             Qualified Bidder in writing (including via email) as to whether or not its bid
             constitutes a Qualified Bid. If any bid is determined by the Sellers not to be a
             Qualified Bid, the Debtors will refund such bidder’s Good Faith Deposit and all
             accumulated interest thereon within ten (10) business days after the Bid Deadline.
             The Sellers shall also notify the Stalking Horse Bidder and all other Qualified
             Bidders in writing (including via email) as to whether or not any bids constitute
             Qualified Bids no later than one (1) business day after the notification to any
             Qualified Bidder that its bid constitutes a Qualified Bid and provide a copy of
             Qualified Bids (excluding the Stalking Horse Agreement) to the Stalking Horse
             Bidder. The notices described in this paragraph shall not be given later than one
             (1) business day following the expiration of the Bid Deadline.

            Stalking Horse Bidder Deemed a Qualified Bidder: Notwithstanding anything
             in the Bidding Procedures to the contrary, the Buyer is deemed to be a Qualified
             Bidder with respect to the Purchased Assets and the Stalking Horse Bid is deemed
             to be a Qualified Bid for all purposes in connection with the Bidding Procedures,
             the Auction, and the Sale, and the Stalking Horse Bidder shall not be required to
             take any further action in order to attend and participate in the Auction (if any) or,
             if the Stalking Horse Bidder is the Successful Bidder, to be named the Successful
             Bidder at the Sale Hearing.

            Auction Process: Only if the Sellers receive one or more Qualified Bids with
             respect to the Purchased Assets in addition to the Stalking Horse Bid, the Sellers
             will conduct an auction (the “Auction”) for the Purchased Assets (which the


                                             -17-
Case 19-13448-VFP    Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                               Document      Page 18 of 62


            Sellers intend to transcribe) at 10:00 a.m. (prevailing Eastern Time) on April 2,
            2019, at the offices of Lowenstein Sandler LLP, 1251 Avenue of the Americas,
            New York, New York 10020, or such other location as shall be timely
            communicated by the Sellers to all entities entitled to attend the Auction. The
            Auction shall be conducted in accordance with the following procedures:

            a.      only the Sellers, the Notice Parties, the Stalking Horse Bidder, and any
                    other Qualified Bidders, in each case along with their representatives and
                    advisors, shall be entitled to attend the Auction (such attendance to be in
                    person);

            b.      only the Stalking Horse Bidder and such other Qualified Bidders will be
                    entitled to participate as bidders in, or make any Subsequent Bids at, the
                    Auction; provided that all such Qualified Bidders wishing to attend the
                    Auction must have at least one individual representative with authority to
                    bind such Qualified Bidder attending the Auction in person;

            c.      each Qualified Bidder shall be required to confirm in a manner acceptable
                    to the Sellers that it has not engaged in any collusion with respect to the
                    bidding or the sale (including communicating with other Bidders during
                    the Auction (concerning any aspect of the Auction or bidding) without the
                    consent of the Debtors on the record of the Auction;

            d.      at least one (1) business day prior to the Auction, each Qualified Bidder
                    (other than a Stalking Horse Bidder) must inform the Sellers whether it
                    intends to attend the Auction; provided that in the event a Qualified Bidder
                    elects not to attend the Auction, such Qualified Bidder’s Qualified Bid
                    shall, subject to the terms of the Stalking Horse Agreement, nevertheless
                    remain fully enforceable against such Qualified Bidder until (i) the date of
                    the selection of the Successful Bidder at the conclusion of the Auction, or
                    (ii) if selected as the Successful Bidder, four (4) months after the
                    execution of the applicable Proposed Asset Purchase Agreement. No later
                    than one business day prior to the start of the Auction, the Sellers will
                    provide copies of the Qualified Bid (or combination of Qualified Bids, if
                    applicable) which the Sellers believe, in their discretion, is the highest or
                    otherwise best offer for the Purchased Assets (the “Starting Bid”) to the
                    Stalking Horse Bidder and all other Qualified Bidders;

            e.      all Qualified Bidders who have timely submitted Qualified Bids will be
                    entitled to be present for all Subsequent Bids at the Auction and the actual
                    identity of each Qualified Bidder will be disclosed on the record at the
                    Auction;

            f.      the Sellers, after consultation with their advisors, may employ and
                    announce at the Auction additional procedural rules that are reasonable
                    under the circumstances for conducting the Auction, provided that such
                    rules: (i) are not inconsistent with the Bidding Procedures, title 11 of the


                                            -18-
Case 19-13448-VFP    Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                               Document      Page 19 of 62


                    United States Code (the “Bankruptcy Code”), any order of the Bankruptcy
                    Court entered in connection herewith or the Stalking Horse Agreement;
                    (ii) provide that bids be made and received on an open basis, with all
                    material terms of each bid to be fully disclosed to all other Qualified
                    Bidders at the Auction; and (iii) are disclosed to each Qualified Bidder at
                    the Auction;

            g.      bidding at the Auction will begin with the Starting Bid and continue in
                    bidding increments (each a “Subsequent Bid”) providing a net value to the
                    Sellers’ estates of at least an additional $1,000,000 above the prior bid for
                    the Purchased Assets. After the first round of bidding and between each
                    subsequent round of bidding, the Sellers shall announce the bid (including
                    the identity of the bidder or bidders and the value of such bid(s)) that they
                    believe to be the highest or otherwise best offer for the Purchased Assets
                    (the “Highest Bid”). A round of bidding will conclude after each
                    participating Qualified Bidder has had the opportunity, as determined by
                    the Sellers, to submit a Subsequent Bid with full knowledge of the then
                    Highest Bid. The failure of the Stalking Horse Bidder to bid in a
                    particular round of bidding shall not preclude the applicable Stalking
                    Horse Bidder from bidding in subsequent rounds, if any. For the purpose
                    of evaluating the value of the consideration provided by the Subsequent
                    Bids (including any Subsequent Bid by the Stalking Horse Bidder), the
                    Sellers will give effect (on a dollar for dollar basis) to the Break-Up Fee
                    and the maximum amount of the Expense Reimbursement payable to the
                    Stalking Horse Bidder under the Stalking Horse Agreement as well as any
                    additional liabilities to be assumed by a Qualified Bidder and any
                    additional costs which may be imposed on the Sellers, as well as any other
                    items of value included in such Subsequent Bid. If the Stalking Horse
                    Bidder bids at the Auction, the Stalking Horse Bidder will be entitled to
                    credit bid on a dollar for dollar basis the amount of the Break-Up Fee and
                    the maximum amount of the Expense Reimbursement. To the extent a
                    Subsequent Bid has been accepted entirely or in part because of the
                    addition, deletion or modification of a provision or provisions in the
                    applicable Proposed Asset Purchase Agreement or Stalking Horse
                    Agreement, the Sellers will identify such added, deleted or modified
                    provision or provisions and the Qualified Bidders shall be given the
                    opportunity to modify the applicable Proposed Asset Purchase Agreement
                    or Stalking Horse Agreement in a manner that materially provides any
                    additional value that factored into selecting a Subsequent Bid from another
                    Qualified Bidder. The Sellers shall, in consultation with the Consultation
                    Parties, determine whether an addition, deletion or modification of the
                    applicable Proposed Asset Purchase Agreement or Stalking Horse
                    Agreement meets the standard of materially providing additional value.
                    For the avoidance of doubt, the Stalking Horse Bidder shall be entitled to
                    submit additional bids and make modifications to the Stalking Horse
                    Agreement at the Auction consistent with the Bidding Procedures;



                                            -19-
Case 19-13448-VFP     Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                Document      Page 20 of 62


             h.     No participant (including but not limited to any counterparty to an
                    executory contract or unexpired lease) during the Auction may lodge any
                    objection during the Auction to the proposed Sale or the
                    assumption/assignment of an executory contract or unexpired lease;
                    objections to the Sale or any assumption/assignment of any executory
                    contract or unexpired lease shall only be preserved if filed as a Sale
                    Objection, Cure Costs Objection or Assignment Objection (as the case
                    may be) by the deadlines set forth in the Bidding Procedures Order;

             i.     the Sellers shall, in their reasonable discretion and after consultation with
                    the Consultation Parties, honor reasonable requests for breaks in the
                    auction; and

             j.     the Auction may be adjourned as the Sellers, in consultation with the
                    Consultation Parties, deem appropriate. Reasonable notice of such
                    adjournment and the time and place for the resumption of the Auction
                    shall be given to the Stalking Horse Bidder, all other Qualified Bidders,
                    the United States Trustee and the Consultation Parties.

            Selection of Successful Bid: Prior to the conclusion of the Auction, the Sellers, in
             consultation with their advisors and the Consultation Parties, will review and
             evaluate each Qualified Bid in accordance with the procedures set forth herein
             and determine which offer for the Purchased Assets is the highest or otherwise
             best offer from among the Qualified Bidders (including the Stalking Horse
             Bidder) submitted at or prior to the Auction by a Qualified Bidder (such bid, the
             “Successful Bid” and the bidder making such bid, the “Successful Bidder”) and
             communicate to the Stalking Horse Bidder and the other Qualified Bidders the
             identity of the Successful Bidder and the material terms of the Successful Bid.
             Upon identification of the Successful Bid at the conclusion of the Auction, the
             Sellers may not solicit, encourage or accept any additional bids, except if,
             following consultation with their legal and financial advisors, the Sellers
             determine that rejecting an additional unsolicited bid submitted after the
             conclusion of the Auction would be inconsistent with their fiduciary duties. The
             determination of the Successful Bid by the Sellers at the conclusion of the
             Auction shall be final, subject only to approval by the Bankruptcy Court.

            Alteration of Procedures: Without prejudice to the rights of the Stalking Horse
             Bidder under the terms of the Stalking Horse Agreement and the Bidding
             Procedures Order, the Sellers may modify the rules, procedures and deadlines set
             forth herein, or adopt new rules, procedures and deadlines that, in their reasonable
             discretion, will better promote the goals of the Bidding Procedures (namely, to
             maximize value for the estates); provided, however, that the Sellers may not
             modify the Bid Protections afforded to the Stalking Horse Bidder in accordance
             with the Stalking Horse Agreement, unless agreed in writing by the Stalking
             Horse Bidder and Sellers. For the avoidance of doubt, the Sellers may not modify
             the rules, procedures, or deadlines set forth in the Bidding Procedures, or adopt
             new rules, procedures, or deadlines that would impair in any material respect the


                                             -20-
Case 19-13448-VFP          Doc 109      Filed 03/08/19 Entered 03/08/19 08:00:02                 Desc Main
                                      Document      Page 21 of 62


                 Stalking Horse Bidder’s right to payment of the Break-Up Fee or the Expense
                 Reimbursement without the express written consent of the Stalking Horse Bidder.
                 All such modifications and additional rules will be communicated to each of the
                 Notice Parties, Potential Bidders, and Qualified Bidders (including the Stalking
                 Horse Bidder) or announced at the Auction.

                      ASSUMPTION AND ASSIGNMENT PROCEDURES

         35.     The Sellers believe that their Executory Contracts and Unexpired Leases represent

 valuable rights necessary to the continued operation of their businesses. To that end, the Debtors

 seek to establish the following procedures permitting them to assume and assign certain of these

 Executory Contracts and Unexpired Leases to the Successful Bidder and to notify counterparties

 to such Executory Contracts and Unexpired Leases of proposed cure amounts, if any, necessary

 to cure any defaults existing thereunder:

                 a.      Cure Notice: The Debtors shall, within two (2) business days of the entry
                         of the Bidding Procedures Order, serve the Cure Notice upon each non-
                         Debtor counterparty7 to each Executory Contract or Unexpired Lease to
                         which a Seller is a party that may be assumed and assigned to the Stalking
                         Horse Bidder, regardless of whether, at that time, the Executory Contract
                         or Unexpired Lease is listed as being proposed to be assumed and assigned
                         to the Stalking Horse Bidder. The Cure Notice shall state the date, time
                         and place of the Sale Hearing and the date by which any objection to the
                         assumption and assignment of such Executory Contract or Unexpired
                         Lease must be filed and served. The Cure Notice shall also identify the
                         amounts, if any, that the Debtors believe are owed to each counterparty to
                         an Executory Contract or Unexpired Lease to cure any defaults that exist
                         under such contract or lease (such amounts, the “Cure Costs”) pursuant to
                         section 365 of the Bankruptcy Code. The Cure Notice does not constitute
                         an admission that an Executory Contract or Unexpired Lease is in fact an
                         executory contract or unexpired lease for the purposes of section 365 of
                         the Bankruptcy Code, and the Debtors reserve any and all rights with
                         respect to the Executory Contracts and Unexpired Leases. The inclusion
                         of an Executory Contract or Unexpired Lease on the Cure Notice shall not
                         obligate the Successful Bidder to take assignment of such Executory
                         Contract or Unexpired Lease. Only those contracts that constitute (a)
                         Buyer Assumed Agreements pursuant to the Stalking Horse Agreement or
                         (b) if the Successful Bidder is not the Stalking Horse Bidder, Buyer

 7
   The Cure Notice served upon each non-Debtor counterparty may, in the Debtors’ discretion, include an
 individualized Exhibit 1 that lists only the recipient counterparty’s Executory Contract(s) and/or Unexpired
 Lease(s).


                                                    -21-
Case 19-13448-VFP    Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02               Desc Main
                               Document      Page 22 of 62


                    Assumed Agreements identified in the Successful Bidder’s Proposed
                    Asset Purchase Agreement, shall be assumed, assigned and sold to such
                    Successful Bidder.

            b.      Cure Costs Objections: If any counterparty to an Executory Contract or
                    Unexpired Lease objects for any reason to any proposed Cure Costs set
                    forth in the Cure Notice or any Supplemental Cure Notice, such
                    counterparty must (a) file with the Court a written objection (a “Cure
                    Costs Objection”) and (b) serve such Cure Costs Objection, so as to be
                    received no later than ten (10) days after service of the Cure Notice or
                    Supplemental Cure Notice, as applicable (the “Cure Objection Deadline”),
                    on: (i) counsel to the Debtors, Lowenstein Sandler LLP, 1251 Avenue of
                    the Americas, New York, NY 10020 (Attn: Steven E. Siesser, Esq.
                    (ssiesser@lowenstein.com), Paul Kizel, Esq. (pkizel@lowenstein.com)
                    and Philip J. Gross, Esq. (pgross@lowenstein.com)); (ii) counsel to the
                    Buyer, Reed Smith LLP, 599 Lexington Ave, New York, New York
                    10036 (Attn: Niket Rele, Esq. (nrele@reedsmith.com), John Algie, Esq.
                    (jalgie@reedsmith.com)        and     Derek       J.     Baker,     Esq.
                    (dbaker@reedsmith.com)); (iii) the Office of The United States Trustee,
                    One Newark Center, 1085 Raymond Boulevard, Suite 2100, Newark, New
                    Jersey 07102 (Attn: Fran B. Steele (Fran.B.Steele@usdoj.gov) and David
                    Gerardi, Esq. (David.Gerardi@usdoj.gov)); and (iv) proposed counsel to
                    the Official Committee of Unsecured Creditors, Stroock & Stroock &
                    Lavan LLP, 180 Maiden Lane, New York, New York, 10038-4982 (Attn:
                    Jayme T. Goldstein, Esq. (jgoldstein@stroock.com) and Erez E. Gilad,
                    Esq. (egilad@stroock.com)) (collectively, the “Notice Parties”).

                    If, at any time and from time to time after the entry of the Bidding
                    Procedures Order, the Debtors or the Stalking Horse Bidder or other
                    Successful Bidder identify additional Executory Contracts or Unexpired
                    Leases to be assumed and assigned as Buyer Assumed Agreements in
                    accordance with the terms of the Stalking Horse Agreement or Successful
                    Bidder’s Proposed Asset Purchase Agreement, the Debtors shall serve a
                    supplemental Cure Notice (each, a “Supplemental Cure Notice”) by
                    facsimile, electronic transmission, hand delivery or overnight mail on the
                    applicable non-debtor counterparty and its counsel (if known) no later than
                    ten (10) days before the closing (“Closing”) of the Sale, or, if such
                    Executory Contract or Unexpired Lease is identified less than ten (10)
                    days prior to the Closing, by the date set forth on the Supplemental Cure
                    Notice. Each Supplemental Cure Notice shall: (a) state the date, time and
                    place of the Sale Hearing (or later hearing, if applicable); (b) state the date
                    by which any objection to the assumption and assignment of such Buyer
                    Assumed Agreement must be filed and served; and (c) identify the
                    proposed Cure Costs, if any.

                    Each Cure Costs Objection must set forth with specificity each and every
                    asserted default in any Executory Contract or Unexpired Lease and the


                                             -22-
Case 19-13448-VFP    Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02           Desc Main
                               Document      Page 23 of 62


                    monetary cure amount asserted by such counterparty to the extent it differs
                    from the Cure Costs, if any, specified by the Debtors in the Cure Notice or
                    Supplemental Cure Notice, as applicable.

            c.      Disputed Cure Costs: In the event that the Debtors and the non-debtor
                    party cannot resolve a Cure Costs Objection, disputed Cure Costs shall not
                    be paid until the resolution of any such disputes by the Court or mutual
                    agreement of the Debtors, with the consent of the Stalking Horse Bidder to
                    the extent required in the Stalking Horse Agreement, and the objecting
                    party. Cure Costs Objections may be resolved by the Court at the Sale
                    Hearing, or at a separate hearing either before or after the Sale Hearing.
                    Any resolution of an objection to a Cure Cost occurring after the Sale
                    Hearing shall nevertheless remain subject to the rights, obligations and
                    duties of the Debtors and the Stalking Horse Bidder under the Stalking
                    Horse Agreement.

            d.      Deemed Consent to Cure Costs: Any counterparty to an Executory
                    Contract or Unexpired Lease that fails to timely file and serve a Cure
                    Costs Objection shall be forever barred from asserting that Cure Costs are
                    owed in an amount in excess of that set forth in the Cure Notice or
                    Supplemental Cure Notice. If no Cure Costs Objection is timely filed and
                    served by the Cure Objection Deadline with respect to a Buyer Assumed
                    Agreement, the Cure Costs identified in the Cure Notice or Supplemental
                    Cure Notice, as applicable, with respect to the applicable Executory
                    Contract(s) and/or Unexpired Lease(s) shall be the only amounts
                    necessary to be paid to cure all monetary defaults pursuant to section
                    365(b) of the Bankruptcy Code under such Buyer Assumed Agreement(s),
                    to the extent the Stalking Horse Bidder (or other Successful Bidder)
                    ultimately decides to have the applicable Buyer Assumed Agreement(s)
                    assumed and assigned to it. Any party failing to timely file a Cure Costs
                    Objection shall be deemed to have consented and forever barred from
                    objecting to the Cure Costs and from asserting any additional cure or other
                    amounts against the Debtors, their estates or the Successful Bidder,
                    notwithstanding anything to the contrary in any Executory Contract or
                    Unexpired Lease, or any other document. To the extent a Cure Costs
                    Objection is resolved or determined unfavorably to the applicable Debtor,
                    such Debtor may, with the prior written consent of the Successful Bidder,
                    seek to instead reject the applicable Executory Contract or Unexpired
                    Lease after such determination.

            e.      Assignment Objections: If any counterparty to an Executory Contract or
                    Unexpired Lease objects to the assumption and assignment of such
                    Executory Contract or Unexpired Lease for any reason (including with
                    respect to adequate assurance of future performance) other than the
                    amount of the proposed Cure Costs (an “Assignment Objection”), such
                    counterparty must file and serve such Assignment Objection so as to be
                    received by the Notice Parties by no later than ten (10) days after service


                                            -23-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                   Document      Page 24 of 62


                       of the Cure Notice or Supplemental Cure Notice, as applicable (the
                       “Assignment Objection Deadline”). The Court shall make any and all
                       determinations concerning an Assignment Objection, including adequate
                       assurance of future performance under the Buyer Assumed Agreements
                       pursuant to sections 365(b) and (f)(2) of the Bankruptcy Code, at the Sale
                       Hearing (or such later hearing as may be requested by the Debtors).

                       If no Assignment Objection is timely filed and served by the Assignment
                       Objection Deadline, the counterparty to an Executory Contract or
                       Unexpired Lease shall be deemed to have consented (including deemed
                       consent under section 365(c)(1) of the Bankruptcy Code), to the
                       assumption, assignment and sale of the Executory Contract or Unexpired
                       Lease to the Successful Bidder if such Executory Contract or Unexpired
                       Lease is elected by the Successful Bidder as a Buyer Assumed Agreement
                       and shall be forever barred from asserting any objection with regard to
                       such assumption, assignment and sale; provided, however, in the event
                       that the Successful Bidder is not the Stalking Horse Bidder, the non-debtor
                       parties to the Executory Contracts and Unexpired Leases to be assumed
                       and assigned to such Successful Bidder shall have until 4:00 p.m. on the
                       date that is one (1) business day prior to the Sale Hearing to object to the
                       assumption, assignment and/or sale of their Executory Contracts and
                       Unexpired Leases to such Successful Bidder; provided further, however,
                       any such objection may relate solely to adequate assurance of future
                       performance by such Successful Bidder pursuant to sections 365(b) and
                       (f)(2) of the Bankruptcy Code.

                f.     Addition or Removal of Certain Buyer Assumed Agreements: The
                       Stalking Horse Bidder may add or remove any Buyer Assumed Agreement
                       to be assumed by the Debtors and assigned to the Stalking Horse Bidder at
                       any time prior to five (5) days prior to the Sale Hearing in accordance with
                       the terms of the Stalking Horse Agreement.

                                SALE NOTICE PROCEDURES

        36.     The Debtors propose that within two (2) business days after entry of the Bidding

 Procedures Order, the Debtors will serve a copy of the Sale Notice, substantially in the form

 attached hereto as Exhibit D, by first class mail, postage prepaid to: (a) the Office of The United

 States Trustee for the District of New Jersey; (b) McGuireWoods LLP, c/o Kenneth Noble, Esq.,

 as counsel for the DIP Agent and Prepetition Agent; (c) the Indenture Trustee for the

 Noteholders; (d) any proposed counsel to the Official Committee of Unsecured Creditors; (e) the

 U.S. Securities and Exchange Commission, New York Regional Office; (f) the Internal Revenue


                                                -24-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                   Document      Page 25 of 62


 Service; (g) the U.S. Food and Drug Administration; (h) the Assistant Attorney General in

 charge of the Antitrust Division of the U.S. Department of Justice; (i) all applicable state and

 local taxing authorities; (j) all persons known by the Debtors to have expressed an interest to the

 Debtors in a transaction with respect to the Purchased Assets during the previous six months; (k)

 all entities known by the Debtors that may have a lien, claim, encumbrance, or other interest in

 the Purchased Assets (for which identifying information and addresses are available to the

 Debtors); (l) all non-Debtor parties to the Executory Contracts and Unexpired Leases; (m) all of

 the Debtors’ known creditors; (n) the Office of the Attorneys General of the States of New York

 and New Jersey; (o) the United States Attorney’s Office for the District of New Jersey; (p) the

 United States Attorney’s Office for the Eastern District of New York; and (q) all parties that

 have requested to receive notice in these cases under Bankruptcy Rule 2002.

        37.     Additionally, within seven days after entry of the Bidding Procedures Order, or as

 soon as reasonably practicable thereafter, the Debtors will publish a notice, setting forth the

 information contained in the Sale Notice, on one occasion, in either The New York Times, Wall

 Street Journal or USA Today. The Debtors submit that such publication notice is sufficient and

 proper notice of the Sale to any other interested parties whose identities are unknown to the

 Debtors.

        38.     The Debtors submit that the proposed Sale Notice complies fully with Bankruptcy

 Rule 2002, is reasonably calculated to provide all interested parties with timely and proper notice

 and constitutes good and adequate notice of the proposed Sale, the date, time, and place of the

 Auction (if one is held), all proceedings with respect thereto, the deadline for any objections to

 the Sale, and the date, time, and place of the Sale Hearing. Therefore, the Debtors respectfully




                                                -25-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                   Document      Page 26 of 62


 request that this Court approve the form of the Sale Notice and the notice procedures proposed

 above.

          39.   The Debtors further request that any party failing to timely file an objection to the

 Sale shall be forever barred from objecting and shall be deemed to have consented to the Sale,

 including the transfer of the Debtors’ right, title, and interest in, to and under the Purchased

 Assets free and clear of any and all claims, liens, rights, interests and encumbrances in

 accordance with the definitive agreement for the Sale.

                           THE STALKING HORSE AGREEMENT

          40.   As set forth above, the Debtors entered into the Stalking Horse Agreement after

 extensive prepetition marketing efforts, negotiations, consideration and analysis, and submit that

 the terms of the Stalking Horse Agreement are fair and provide reasonable value in exchange for

 the Purchased Assets. By establishing a minimum acceptable bid for the Pharma Business, the

 Stalking Horse Agreement, together with the Bidding Procedures, promote competitive bidding

 and will ensure that the Debtors maximize the value received from the sale of the Pharma

 Business.

          41.   The Stalking Horse Agreement was negotiated, proposed, and entered into by the

 Sellers and Stalking Horse Bidder without collusion, in good faith, and from arm’s-length

 bargaining positions. Vimal Kavuru, a member of Aceto’s Board of Directors, is the CEO of the

 Stalking Horse Bidder. Mr. Kavuru recused himself from the Board of Directors on November

 14, 2018 and has been excluded from all meetings of the Board since that date, including all

 deliberations concerning the proposed Sale.

          42.   As set forth below, the Stalking Horse Agreement contains various conditions to

 closing, including that the Bankruptcy Court approve a release of certain claims against the




                                                -26-
Case 19-13448-VFP            Doc 109      Filed 03/08/19 Entered 03/08/19 08:00:02                    Desc Main
                                        Document      Page 27 of 62


 Stalking Horse Bidder and various related parties. The Debtors will seek approval of such

 release by separate motion.8 Pursuant to the terms of the Stalking Horse Agreement, the Debtors

 retain the right to terminate the Stalking Horse Agreement if such release is not approved.

                         MATERIAL TERMS OF THE PROPOSED SALE9

         A.        The Stalking Horse Agreement

         43.       In accordance with Local Rule 6004-1(a)(3), the material terms of the proposed

 sale to the Buyer (or other Successful Bidder for the Purchased Assets) are as follows:

                  Sellers. Rising Pharmaceuticals, Inc., Pack Pharmaceuticals, LLC, Rising Health,
                   LLC, and Acetris Health, LLC. Aceto Corporation is also a party to the Stalking
                   Horse Agreement solely with respect to certain Articles and Sections thereof.

                  Property to be Sold. The Purchased Assets consist of:

                   On the terms and subject to the conditions set forth in [the Stalking Horse
                   Agreement], at the Closing, Sellers shall sell, transfer, assign, convey and deliver
                   to Buyer, and Buyer shall purchase, free and clear of all Liabilities and Liens
                   (other than Liens created by Buyer and the Permitted Liens), the right, title and
                   interest of Sellers in, to or under the following properties and assets of Sellers
                   (herein collectively called the “Purchased Assets”):

                   (a)    all Accounts Receivable of each Seller outstanding as of the Closing Date,
                   including as set forth on Schedule 1.1(a);

                   (b)    to the extent assignable pursuant to Sections 363 and 365 of the
                   Bankruptcy Code, all rights, benefits and interests under the Contracts listed or
                   described on Schedule 1.1(b) (the “Assumed Contracts”);

                   (c)    to the extent assignable pursuant to Sections 363 and 365 of the
                   Bankruptcy Code, the Real Property Leases, and rights thereunder, listed on
                   Schedule 1.1(c) (such Real Property Leases, the “Assumed Real Property
                   Leases”);


 8
   Aside from the closing being conditioned upon the release, the release would result in the Debtors receiving
 additional consideration.
 9
   The following summaries of the material terms of the proposed Sale and “special provisions” of the Stalking
 Horse Agreement and Sale Order are provided in accordance with Local Rule 6004-1 and are qualified in their
 entirety by reference to the provisions of the Stalking Horse Agreement and Sale Order. In the event of any
 inconsistencies between these summaries and the actual provisions of the Stalking Horse Agreement and Sale Order,
 the terms of the Stalking Horse Agreement and Sale Order shall govern in all respects. Capitalized terms used, but
 not otherwise defined, in this section shall have the meanings ascribed thereto in the Stalking Horse Agreement.



                                                       -27-
Case 19-13448-VFP    Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02          Desc Main
                               Document      Page 28 of 62


            (d)   all rights (including goodwill, if any) in and to the products that Sellers
            own or have an interest in, including as set forth on Schedule 1.1(d) (the
            “Products”);

            (e)    all Product Registrations and the Regulatory Documentation (including
            applications that are in the process of being prepared by any Sellers for Product
            Registrations);

            (f)     the equipment, machinery, forklifts, vehicles, fixtures, furniture,
            furnishings, signage, leasehold improvements and other tangible personal
            property owned by each Seller as of the Closing Date that are (A) located on or at
            the Acquired Real Property and held for, or used in, the Acquired Business and
            existing as of the Closing or (B) set forth on Schedule 1.1(f);

            (g)    to the extent assignable pursuant to Sections 363 and 365 of the
            Bankruptcy Code, all Governmental Authorizations (and all pending applications
            therefor) of Sellers, including the Governmental Authorizations set forth on
            Schedule 1.1(g);

            (h)     to the extent assignable pursuant to Sections 363 and 365 of the
            Bankruptcy Code, all Intellectual Property that is owned or licensed by each
            Seller and (A) primarily held for, or used in, the Acquired Business and existing
            as of the Closing, including all operating and financial software, enterprise
            resource planning programming and licenses to use Sellers’ technology
            infrastructure, or (B) set forth on Schedule 1.1(h), in each case, including all
            goodwill associated therewith;

            (i)     all Books and Records of the Acquired Business, except those: (i) relating
            primarily to any Excluded Asset or Excluded Liability; (ii) relating to employees
            of Sellers who are not Transferred Employees; (iii) in connection with, to the
            extent not being assumed by Buyer, any Proceeding, judgment or privilege of any
            nature available to or being pursued by or on behalf of, asserted against, or
            otherwise involving any Seller, whether arising by counterclaim or otherwise,
            assumed pursuant to [the Stalking Horse Agreement], or (iv) that Sellers are not
            permitted to transfer under applicable Law;

            (j)    all telephone and facsimile numbers, all rights to receive mail and other
            communications addressed to Sellers, and other directory listings used in
            connection with the Acquired Business, to the extent assignable;

            (k)    to the extent assignable pursuant to Sections 363 and 365 of the
            Bankruptcy Code, the equipment leases listed or described on Schedule 1.1(k)
            (the “Assumed Equipment Leases” and together with the Assumed Contracts and
            Assumed Real Property Leases, the “Buyer Assumed Agreements”);

            (l)    all rights of each Seller under non-disclosure or confidentiality, non-
            disparagement, non-compete, or non-solicitation agreements with (i) the
            Transferred Employees or any employees of each Seller terminated within twelve


                                           -28-
Case 19-13448-VFP     Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02              Desc Main
                                Document      Page 29 of 62


             (12) months prior to the Closing Date, (ii) any agents of each Seller or with third
             parties, (iii) any other Person, in each case, related to the Acquired Business;

             (m)    all Prepaid Assets;

             (n)     all Inventory as of the Closing Date (including, for the avoidance of doubt,
             Qualified Inventory and Short-Dated Inventory), other than as set forth in Section
             1.2(s);

             (o)    the additional assets listed on Schedule 1.1(o);

             (p)     all rights, claims, causes of action, choses in action, rights of recovery and
             setoff rights relating to the Proceedings as set forth on Schedule 1.1(p) (the
             “Assumed Proceedings”); and

             (q)      all goodwill associated with the Acquired Business as of the Closing Date
             that is not expressly referenced in Sections 1.1(a) through 1.1(p).

             See Stalking Horse Agreement § 1.1.

            Date, Time and Place of Sale. If the Sellers receive one or more Qualified Bids
             with respect to the Purchased Assets in addition to the Stalking Horse Bid (as
             defined in the Bidding Procedures), the Sellers propose to conduct the Auction for
             the Purchased Assets at 10:00 a.m. (prevailing Eastern Time) on April 2, 2019,
             at the offices of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New
             York, New York 10020, or such other location as shall be timely communicated
             by the Sellers to all entities entitled to attend the Auction. The Debtors propose
             that the Sale Hearing be scheduled for April 4, 2019 at 10:00 a.m. (prevailing
             Eastern Time).

            Purchase Price. The Purchase Price under the Stalking Horse Agreement is
             defined in Section 2.1 of the Stalking Horse Agreement as follows:

                    The aggregate consideration for the Purchased Assets (the “Purchase
                    Price”) shall be the sum of the following:

                    (a)     the Good Faith Deposit [$2,690,000]; plus

                    (b)     the sum of $12,306,304.36 (the “Cash Balance”); plus

                    (c)     the Seller Credit as set forth on Schedule 2.2(a); plus

                    (d)     a reduction of the Deferred Payment Amount (as defined in that
                    certain Product Purchase Agreement, dated as of November 2, 2016, by
                    and among Parent and the other parties thereto (the “Citron PPA”)) due
                    and owing from Sellers equal to $2,000,000 (the “Deferred Payment
                    Reduction”); plus

                    (e)     the assumption by Buyer of the Assumed Liabilities.


                                              -29-
Case 19-13448-VFP     Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02                Desc Main
                                Document      Page 30 of 62


             See Stalking Horse Agreement § 2.1.

            Conditions of the Sale. The closing of the transactions contemplated by the
             Stalking Horse Agreement is subject to the satisfaction or waiver of a number of
             closing conditions set forth in Article VII of the Stalking Horse Agreement.

             The conditions to each Party’s obligation to close the Sale as set forth in Section
             7.1 of the Stalking Horse Agreement are as follows:

                    Conditions to Each Party’s Obligation to Close. The respective obligations
                    of each Party to effect the Asset Purchase shall be subject to the
                    fulfillment (or waiver in a writing signed by the waiving party, to the
                    extent permissible under applicable Law and provided that such waiver
                    shall only be effective as to the conditions of the waiving party) at or prior
                    to the Closing of the following conditions:

                    (a)     no injunction by any court or other tribunal of competent
                    jurisdiction shall have been entered and shall continue to be in effect and
                    no Law shall have been adopted that remains in effect or be effective, in
                    each case, that prevents, enjoins, prohibits or makes illegal the
                    consummation of the Asset Purchase;

                    (b)     any waiting periods applicable to the Asset Purchase under the
                    HSR Act and any other Antitrust Laws have expired or been terminated
                    and/or the relevant approvals under such Laws have been acquired, and all
                    material consents, licenses, registrations, or declarations of, or filings with,
                    any Governmental Entities in any such jurisdictions required under any
                    Laws for the Asset Purchase to be completed have been obtained or made
                    on a basis acceptable to Sellers and Buyer, such acceptance not to be
                    unreasonably withheld, delayed or conditioned; and

                    (c)     the Sale Order is not subject to any stay and is in effect.

             Additional conditions to the Sellers’ obligation to close the Sale as set forth in
             Section 7.2 of the Stalking Horse Agreement are as follows:

                    Conditions to Obligation of Sellers to Close. The obligation of Sellers to
                    sell the Purchased Assets at Closing is further subject to the fulfillment (or
                    waiver in a writing signed by Sellers, to the extent permissible under
                    applicable Law) at or prior to the Closing of the following conditions:

                    (a)     the representations and warranties of Buyer contained herein shall
                    be true and correct in all material respects as of the Agreement Date and as
                    of the Closing Date as though made on and as of such date (except to the
                    extent such representations and warranties speak as of an earlier date, in
                    which case, such representations and warranties shall be true and correct
                    in all material respects as of such earlier date);



                                             -30-
Case 19-13448-VFP     Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                Document      Page 31 of 62


                    (b)    Buyer shall have performed and complied in all material respects
                    with all covenants required by [the Stalking Horse Agreement] to be
                    performed or complied with by Buyer prior to Closing;

                    (c)     Buyer shall have delivered to Sellers a certificate, dated the
                    Closing Date and signed by a duly authorized executive officer (in such
                    officer’s capacity as such and not individually) of Buyer, certifying to the
                    effect that the conditions set forth in Section 7.2(a) and Section 7.2(b)
                    have been satisfied;

                    (d)    Buyer shall have paid the Purchase Price in accordance with
                    Section 2.2;

                    (e)     the Sale Order shall have been entered and not be subject to any
                    stay;

                    (f)     Buyer shall be prepared to deliver, or cause to be delivered, to
                    Sellers the items set forth in Section 2.6; and

                    (g)     the sale of the Chemicals Plus Business pursuant to Section 363 of
                    the Bankruptcy Code shall have been consummated, or shall be
                    consummated substantially concurrently with, the Closing, unless such
                    sale has not occurred within five (5) Business Days following satisfaction
                    of the closing conditions set forth in Sections 7.2(a) through (f).

            Additional conditions to the Buyer’s obligation to close the Sale as set forth in
            Section 7.3 of the Stalking Horse Agreement are as follows:

                    Conditions to Obligation of Buyer to Close. The obligation of Buyer to
                    purchase the Purchased Assets at Closing is further subject to the
                    fulfillment (or the waiver in a writing signed by Buyer, to the extent
                    permissible under applicable Law) at or prior to the Closing of the
                    following conditions:

                    (a)    the representations and warranties of Sellers contained [in the
                    Stalking Horse Agreement] shall be true and correct as of the Closing Date
                    as though made on and as of such date (except to the extent such
                    representations and warranties speak as of an earlier date, in which case,
                    such representations and warranties shall be true and correct in all respects
                    as of such earlier date), interpreted without giving effect to any Material
                    Adverse Effect or materiality qualifications, except where all failures of
                    such representations and warranties to be true and correct, in the
                    aggregate, do not have or would not reasonably be expected to have, a
                    Material Adverse Effect;

                    (b)    Sellers shall have performed and complied in all material respects
                    with all covenants required by [the Stalking Horse Agreement] to be
                    performed or complied with by them prior to the Closing (which, for the


                                            -31-
Case 19-13448-VFP     Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                Document      Page 32 of 62


                    avoidance of doubt, shall not include the transactions referred to in Section
                    6.9(d));

                    (c)     each Seller shall have delivered to Buyer a certificate, dated the
                    Closing Date and signed by a duly authorized executive officer (in such
                    officer’s capacity as such and not individually) of such Seller, certifying to
                    the effect that the conditions set forth in Section 7.3(a) and Section 7.3(b)
                    have been satisfied;

                    (d)     Sellers shall have delivered, or caused to be delivered, to Buyer all
                    of the items set forth in Section 2.7; provided, however, that (i) provision
                    of the certifications referenced in Section 2.7(h) shall not be a condition to
                    Closing and (ii) the sole remedy for failure to provide such certifications
                    shall be that Buyer shall be entitled to withhold any amount required to be
                    withheld pursuant to applicable Law;

                    (e)    since the Agreement Date, there shall not have occurred and be
                    continuing any event, change, effect or circumstance constituting, or
                    which would reasonably be likely to result in, individually or in the
                    aggregate, a Material Adverse Effect;

                    (f)     the Sale Order shall have been entered and deemed a Final Order;

                    (g)   the Qualified Inventory Amount shall be not less than
                    $60,000,000;

                    (h)   the Release shall have been approved by Final Order of the
                    Bankruptcy Court; and

                    (i)    Buyer shall have received a notification from the Department
                    pursuant to Section 1.6(b), setting forth the amount of the Purchase Price
                    to be set aside in the Tax Escrow, or stating that no Tax Escrow is
                    required.

             See Stalking Horse Agreement §§ 7.1-7.3.

            Deadlines for Approval or Closing of Sale. Section 8.1(b) of the Stalking Horse
             Agreement provides that the Stalking Horse Agreement may be terminated by
             either Sellers or Buyer “if the transactions contemplated [t]hereby (other than the
             transactions referred to in Section 6.9(d)), including the Asset Purchase, shall not
             have been consummated on or prior to 5:00 p.m. New York City Time, on May
             31, 2019 (the “End Date”); provided that, if as of the End Date any of the
             conditions set forth in Section 7.1(a) (solely to the extent such condition has not
             been satisfied due to an order or injunction arising under any Antitrust Law),
             Section 7.1(b) shall not have been satisfied or waived, the End Date may be
             extended on one occasion by either Buyer or Sellers for a period of up to thirty
             (30) calendar days by written notice to the other Party, and such date, as so
             extended, shall be the End Date; provided, further, that the right to terminate [the


                                             -32-
Case 19-13448-VFP     Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                Document      Page 33 of 62


             Stalking Horse Agreement] pursuant to this Section 8.1 shall not be available to
             a Party, if the failure of the transactions contemplated hereby to be consummated
             by such date shall be due to the breach by such Party of any covenant or other
             agreement of such Party set forth in [the Stalking Horse Agreement].”

             Section 8.1(f) of the Stalking Horse Agreement provides that the Stalking Horse
             Agreement may be terminated by either Sellers or Buyer “if (i) the Bidding
             Procedures Order has not been entered by the Bankruptcy Court on or prior to the
             date that is forty-five (45) calendar days after the Sale Motion is filed with the
             Bankruptcy Court, (ii) the Sale Order has not been entered by the Bankruptcy
             Court on or prior to the date that is sixty-seven (67) calendar days after the
             execution and delivery of [the Stalking Horse Agreement] (which, in no event,
             shall be later than the End Date), provided that, in the case of a termination by
             Buyer, Buyer is not in material breach of any terms of [the Stalking Horse
             Agreement] prior to such termination, or, in the case of a termination by Sellers,
             Sellers are not in material breach of any terms of [the Stalking Horse Agreement]
             prior to such termination, or (iii) Sellers withdraw the Sale Motion without
             Buyer’s consent, with such termination to occur no earlier than three (3) Business
             Days after such withdrawal.”

             See Stalking Horse Agreement §§ 8.1(b), (f).

            Deposit and Forfeiture of Deposit. Pursuant to Section 2.3 of the Stalking Horse
             Agreement, the Buyer has deposited $2,690,000 into escrow as a good faith
             deposit (the “Good Faith Deposit”).

             Section 2.3 of the Stalking Horse Agreement provides, in relevant part, the
             following with respect to disposition of the Good Faith Deposit:

                    Following the execution of this Agreement by the Parties, other than upon
                    termination of [the Stalking Horse Agreement] by Sellers pursuant to
                    Section 8.1(b) (in the event that the Closing does not occur on or prior to
                    the End Date solely as a result of Buyer’s material breach of its
                    obligations under [the Stalking Horse Agreement]) or Section 8.1(d), in
                    which cases, the Good Faith Deposit shall be nonrefundable and paid to
                    Sellers pursuant to the terms of this Section 2.3, the Good Faith Deposit
                    shall be refunded to Buyer upon the termination of [the Stalking Horse
                    Agreement] for any reason, including pursuant to Section 8.1. At the
                    Closing, the Good Faith Deposit (and any interest or income accrued
                    thereon) shall be paid over to Sellers by the Good Faith Deposit Escrow
                    Holder and upon such payment, the Good Faith Deposit shall be credited
                    and applied toward payment of the Purchase Price (and such interest
                    thereon shall reduce the amount of the Cash Balance). In the event the
                    Good Faith Deposit becomes nonrefundable as provided herein before the
                    Closing by reason of Sellers terminating [the Stalking Horse Agreement]
                    pursuant to Section 8.1(b) (in the event that the Closing does not occur on
                    or prior to the End Date solely as a result of Buyer’s material breach of its


                                            -33-
Case 19-13448-VFP    Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                               Document      Page 34 of 62


                    obligations under [the Stalking Horse Agreement]) or Section 8.1(d), the
                    Good Faith Deposit Escrow Holder shall immediately disburse the Good
                    Faith Deposit and all interest or income accrued thereon to Sellers to be
                    retained by Sellers for their own account. Sellers’ retention of the Good
                    Faith Deposit pursuant to the preceding sentence shall constitute
                    liquidated damages and shall be the exclusive remedies available to Sellers
                    in the event of such termination by Sellers. If the transactions
                    contemplated by [the Stalking Horse Agreement] terminate in accordance
                    with the termination provisions [t]hereof for any reason other than by
                    Sellers pursuant to Section 8.1(b) (in the event that the Closing does not
                    occur on or prior to the End Date as a result of Buyer’s material breach of
                    its obligations under [the Stalking Horse Agreement]) or Section 8.1(d)
                    before the Sale Order is entered by the Bankruptcy Court, the Good Faith
                    Deposit Escrow Holder shall, subject to Section 8.1, return to Buyer the
                    Good Faith Deposit (together with all income or interest accrued thereon),
                    within three (3) Business Days after [the Stalking Horse Agreement] is so
                    terminated.

            Section 8.4 of the Stalking Horse Agreement provides as follows:

                    Return of Good Faith Deposit. In the event that this Agreement is validly
                    terminated pursuant to Sections 8.1(a), Section 8.1(b), Section 8.1(c),
                    Section 8.1(e), Section 8.1(f), Section 8.1(g), Section 8.1(h), Section
                    8.1(i), Section 8.1(j) or Section 8.1(k) and provided that Buyer is not in
                    material breach of any terms of this Agreement prior to such termination,
                    the Good Faith Deposit Escrow Holder shall disburse to Buyer any
                    amounts held in the Good Faith Deposit Escrow pursuant to the Bidding
                    Procedures.

            Sections 9.5(c)-(d) of the Stalking Horse Agreement provide as follows:

                    In the event of any breach prior to the Closing by Sellers or Parent of any
                    of their respective agreements, representations, or warranties contained
                    herein or in the Bidding Procedures Order or the Sale Order, including any
                    Willful Breach, Buyer’s sole and exclusive remedies shall be (i) to
                    exercise Buyer’s rights to terminate this Agreement pursuant to ARTICLE
                    VIII, in accordance with the terms of such ARTICLE VIII, (ii) the return
                    of the Good Faith Deposit as provided in Section 2.3, and (iii) to the
                    Break-Up Fee and the Expense Reimbursement, as applicable, if earned in
                    accordance with Section 8.3, and Buyer shall not have any further cause of
                    action for damages, specific performance, or any other legal or equitable
                    relief against Sellers with respect thereto.

                    In the event of any breach prior to the Closing by Buyer of any of Buyer’s
                    agreements, representations, or warranties contained herein, including any
                    Willful Breach, Parent and Sellers’ sole and exclusive remedies shall be (i)
                    to exercise Sellers’ rights to terminate this Agreement pursuant to


                                            -34-
Case 19-13448-VFP    Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                               Document      Page 35 of 62


                    ARTICLE VIII, in accordance with the terms of such ARTICLE VIII, (ii)
                    the payment of the Good Faith Deposit as provided in Section 2.3, and (iii)
                    to enforce any provision of this Agreement pursuant to Section 9.5(a)
                    (including the right to such remedies as are available at law and in equity).

             See Stalking Horse Agreement §§ 2.3, 8.4 and 9.5(c)-(d).

            Request for a Tax Determination Under Section 1146(b) of the Bankruptcy
             Code. The proposed Sale is not being effectuated pursuant to a plan. Thus,
             section 1146(b) of the Bankruptcy Code is inapplicable.

            Retention / Access to Books and Records. Section 1.1(i) of the Stalking Horse
             Agreement provides that the Purchased Assets include the following:

                    all Books and Records of the Acquired Business, except those: (i) relating
                    primarily to any Excluded Asset or Excluded Liability; (ii) relating to
                    employees of Sellers who are not Transferred Employees; (iii) in
                    connection with, to the extent not being assumed by Buyer, any
                    Proceeding, judgment or privilege of any nature available to or being
                    pursued by or on behalf of, asserted against, or otherwise involving any
                    Seller, whether arising by counterclaim or otherwise, assumed pursuant to
                    [the Stalking Horse Agreement], or (iv) that Sellers are not permitted to
                    transfer under applicable Law.

             Section 6.2(f) of the Stalking Horse Agreement provides the Sellers with post-
             Closing access to the Books and Records as follows:

                    In order to facilitate Sellers’ efforts to (i) administer and close the
                    Bankruptcy Case (including reconcile claims, wind down benefit plans
                    and attend to other pending litigation), and (ii) prepare Tax Returns
                    (together, the “Post-Close Filings”), for a period of eighteen (18) months
                    following the Closing, Buyer shall permit Sellers and Sellers’ counsel,
                    accountants and other Representatives and successors in interest
                    (collectively, “Permitted Access Parties”) during regular business hours,
                    with reasonable notice, and subject to reasonable rules and regulations,
                    reasonable access to the financial and other Books and Records which
                    comprised part of the Purchased Assets (prior to the Closing Date) that are
                    required to complete the Post-Close Filings, which access shall include
                    (A) the right of such Permitted Access Parties to copy, at such Permitted
                    Access Parties’ expense, such required documents and records and (B)
                    Buyer’s copying and delivering to the relevant Permitted Access Parties
                    such documents or records as they require, but only to the extent such
                    Permitted Access Parties furnish Buyer with reasonably detailed written
                    descriptions of the materials to be so copied and applicable Permitted
                    Access Party reimburses Buyer for the reasonable costs and expenses
                    thereof; provided, that the foregoing rights of access shall not be
                    exercisable in such a manner as to interfere with the normal operations of


                                            -35-
Case 19-13448-VFP         Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02           Desc Main
                                    Document      Page 36 of 62


                         any of Buyer’s business after the Closing Date. Notwithstanding anything
                         contained in this Section 6.2(f) to the contrary, in no event shall Sellers
                         have access to any information that, based on advice of Buyer’s counsel,
                         could (i) reasonably be expected to create liability under applicable Law,
                         or waive any legal privilege, (ii) result in the discharge of any Trade
                         Secrets of Buyer, its affiliates or any third parties, (iii) violate any
                         obligation of Buyer with respect to confidentiality.

                  See Stalking Horse Agreement §§ 1.1(i) and 6.2(f).

                 Assumption and Assignment of Executory Contracts and Unexpired Leases.
                  The Stalking Horse Agreement provides for the assumption and assignment of the
                  Buyer Assumed Agreements to the Buyer pursuant to section 365 of the
                  Bankruptcy Code.

                  See Stalking Horse Agreement §§ 1.1(b), (c) and (k) and 1.5.

                 Credit Bidding. The proposed Sale to the Buyer does not involve a credit bid
                  pursuant to section 363(k) of the Bankruptcy Code.

        44.       In accordance with Local Rule 6004-1(b), the Stalking Horse Agreement and/or

 the Sale Order, as applicable, include the following “special provisions”:

                 Sale to Insider: The proposed Sale is not to an insider. Vimal Kavuru, a member
                  of Aceto’s Board of Directors, is the CEO of the Stalking Horse Bidder. Mr.
                  Kavuru recused himself from the Board of Directors on November 14, 2018 and
                  has been excluded from all meetings of the Board since that date, including all
                  deliberations concerning the proposed Sale.

                 Agreements with Management or Key Employees

                  Pursuant to Section 6.3(a) of the Stalking Horse Agreement, the Buyer shall offer
                  employment to the Sellers’ employees in Buyer’s sole discretion.

                  Section 6.3(e) of the Stalking Horse Agreement provides as follows:

                         No later than ten (10) calendar days following the Agreement Date, Buyer
                         shall enter into non-competition agreements, in form and substance
                         mutually and reasonably agreed to by all Parties, with certain Business
                         Employees designated by Sellers, in consideration for compensation by
                         Buyer, on the expiry thereof, to such employees as determined by Sellers
                         (provided that in no event shall the aggregate compensation pursuant to
                         such non-competition agreements for all such designated employees
                         exceed $3,000,000), with terms expiring on September 13, 2019.

                  See Stalking Horse Agreement §§ 6.3(a) and (e).



                                                 -36-
Case 19-13448-VFP              Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                         Document      Page 37 of 62


                    Waiver, Release or Satisfaction of Any Claim: The Stalking Horse Agreement
                     requires the Sellers to deliver to the Buyer the Release (as defined in Section
                     2.7(b)(vi) of the Stalking Horse Agreement). It is a condition to Closing under
                     the Stalking Horse Agreement that the Release is approved by Final Order of the
                     Bankruptcy Court. 10 See Stalking Horse Agreement §§ 2.7(m) and 7.3(h).

                     In addition, Section 6.14 of the Stalking Horse Agreement provides as follows:

                              Parent and Sellers shall not, and shall cause their respective Affiliates not
                              to, enforce, or pursue any claims with respect to, any of the restrictive
                              covenants set forth in (a) that certain Restrictive Covenants Agreement
                              dated November 2, 2016, by and among Citgen Pharma Holding LLC, a
                              New Jersey limited liability company, Gensource Pharma LLC, a
                              Delaware limited liability company, SS Pharma LLC, a New Jersey
                              limited liability company, Shore Pharma LLC, a New Jersey limited
                              liability company, Pharma Reach LLC, a New Jersey limited liability
                              company, Vimal Kavuru, Sudha Kavuru, Subha Sri Thogarchedu, Ashok
                              Mayya (collectively, the “Released Parties”), Parent and Sellers party
                              thereto and (b) that certain Employment Agreement dated November 2,
                              2016, by and between Rising and Vimal Kavuru, and the Released Parties
                              are hereby released from any and all obligations arising under such
                              restrictive covenants.

                     See Stalking Horse Agreement § 6.14.

                    Agreement to Limit Marketing or Not Solicit Competing Offers: The Stalking
                     Horse Agreement and Sale Order do not include any agreement to limit marketing
                     of the Purchased Assets or not solicit competing offers for the Purchased Assets.
                     The Stalking Horse Bid is subject to higher or better bids as described herein and
                     set forth in the Bidding Procedures.

                    Sale or Limitation of Right to Pursue Avoidance Actions: The Stalking Horse
                     Agreement and Sale Order do not provide for any sale or limitation of rights to
                     pursue avoidance actions.

                    Limitation on Successor Liability: The Sale Order provides that except as
                     expressly provided in the Purchase Agreement, neither the Buyer nor any Buyer
                     Party (as defined therein) shall have any Successor or Transferee Liability (as
                     defined therein) by virtue of the Buyer’s purchase of the Purchased Assets,
                     assumption of the Assumed Liabilities, or hiring of certain employees of the
                     Debtors pursuant to the terms of the Purchase Agreement. See Sale Order ¶ 14.

                    Sale Free and Clear: The Purchase Agreement provides that the Purchased
                     Assets shall be sold to the Buyer free and clear of all Liabilities and Liens (other


 10
      See footnote 8 above.


                                                      -37-
Case 19-13448-VFP         Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                    Document      Page 38 of 62


                  than Liens created by Buyer and Permitted Liens). See Stalking Horse Agreement
                  §1.1.

                  The Sale Order provides that as of the Closing, the Purchased Assets shall have
                  been transferred to the Buyer free and clear of all Liens, Claims and Interests,
                  except to the extent set forth in the Purchase Agreement. See Sale Order ¶ 9.

                 Relief From Bankruptcy Rules 6004(h) and 6006(d): The Debtors seek a
                  waiver of the 14-day stay of the effectiveness of the Sale Order imposed by
                  Bankruptcy Rules 6004(h) and 6006(d), respectively. See Order ¶ 33.

                               BASIS FOR RELIEF REQUESTED

 I.     The Bidding Procedures are Appropriate and Will Maximize the Value Received for
        the Purchased Assets.

        45.       The paramount goal of any proposed sale of property of a debtor’s estate is to

 maximize the value of the proceeds received by the estate. See Official Committee of Unsecured

 Creditors of Cybergenics Corp. v. Chinery, 330 F.3d 548, 573 (3d Cir. 2003) (the debtor has the

 “fiduciary duty to maximize the value of the bankruptcy estate.”); Burtch et al. v. Ganz, et al. (In

 re Mushroom Co.), 382 F.3d 325, 339 (3d Cir. 2004) (finding that debtor “had a fiduciary duty to

 protect and maximize the estate’s assets.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564-65

 (8th Cir. 1997) (“a primary objective of the Code [in asset sales is] to enhance the value of the

 estate at hand.”) (citing Metropolitan Airports Comm’n v. Northwest Airlines, Inc. (In re Midway

 Airlines, Inc.), 6 F.3d 492, 494 (7th Cir. 1993) (“Section 365 . . . advances one of the Code’s

 central purposes, the maximization of the value of the bankruptcy estate for the benefit of

 creditors.”). To that end, courts have recognized that procedures established for the purpose of

 enhancing competitive bidding are consistent with the fundamental goal of maximizing value of

 a debtor’s estate. See Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re O’Brien Envtl. Energy,

 Inc.), 181 F.3d 527, 537 (3d Cir. 1999) (noting that bidding procedures that promote competitive

 bidding provide a benefit to a debtor’s estate); see also In re Fin’l News Network, Inc., 126 B.R.

 152, 156 (Bankr. S.D.N.Y. 1992) (“court-imposed rules for the disposition of assets . . . [should]


                                                -38-
Case 19-13448-VFP         Doc 109       Filed 03/08/19 Entered 03/08/19 08:00:02         Desc Main
                                      Document      Page 39 of 62


 provide an adequate basis for comparison of offers, and [should] provide for fair and efficient

 resolution of bankrupt estates.”).

        46.     In this case, the proposed Bidding Procedures are appropriate under sections

 105(a) and 363 of the Bankruptcy Code and will ensure that the bidding process is fair and

 reasonable and will yield the maximum value for the Debtors’ estates, creditors, stakeholders,

 and other parties in interest. The Bidding Procedures are designed to maximize the value

 received for the Purchased Assets by facilitating a fair and competitive bidding process in which

 all potential bidders are encouraged to participate and submit competing bids. The Debtors, with

 the assistance of their advisors, have structured the Bidding Procedures to attract competitive and

 active bidding for the Purchased Assets. The Bidding Procedures will allow the Debtors to

 conduct an Auction, if necessary, in a fair, controlled and transparent manner that will encourage

 participation by financially capable bidders that demonstrate the financial wherewithal to close a

 transaction. The Bidding Procedures provide the Debtors with the opportunity to consider all

 competing offers and to select, in their business judgment, the highest and best offer for the

 Purchased Assets. The Bidding Procedures further provide potential bidders with sufficient

 notice and an opportunity to obtain due diligence information necessary to submit a timely and

 informed competing bid.

        47.     As outlined above, the Debtors, in conjunction with their professional advisors,

 already engaged in an extensive 4½ month marketing process before the Petition Date. The

 proposed timeline for the submission of competing bids will permit bidders to submit bids on or

 before March 29, 2019. Given that the universe of potential bidders was identified and contacted

 months ago in an effort to solicit bids, it is highly likely that any prospective bidders (a) have

 been aware of the potential sale of the Pharma Business assets months before the Chapter 11




                                                -39-
Case 19-13448-VFP         Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02           Desc Main
                                    Document      Page 40 of 62


 Cases were filed and (b) have already had a sufficient and adequate opportunity to conduct due

 diligence and submit a bid within the proposed timeline. Thus, the proposed timeline for the

 submission of competing bids and the entry of a Sale Order is more than reasonable under the

 circumstances. It is also necessary to preserve the going concern value of the Pharma Business

 and avoid an immediate liquidation of the Pharma Business, which would provide far less value

 to the Debtors’ estates and creditors.

           48.   Notably, the Stalking Horse Agreement contains no prohibition on the Debtors’

 soliciting or receiving offers for the Purchased Assets and, accordingly, the Debtors are able to

 continue marketing such assets for sale even prior to entry of the Bidding Procedures Order.

 Therefore, the Debtors and all parties in interest can be assured that the consideration ultimately

 received for the Purchased Assets as a result of the Bidding Process will not only be fair and

 reasonable, but will reflect the maximum price that the market will bear for the Purchased

 Assets.

           49.   Bidding procedures similar to those proposed herein are routinely approved by

 courts in this and other districts in large, complex bankruptcy cases. See, e.g., In re East Orange

 General Hospital, Inc., et al., Case No. 15-31232 (VFP) (Bankr. D.N.J. Dec. 15, 2015); In re

 Crumbs Bake Shop, Inc., Case No. 14-24287 (MBK) (Bankr. D.N.J. July 25, 2014); In re Ashley

 Stewart Holdings, Inc., et al., Case No. 14-14383 (MBK) (Bankr. D.N.J. April 3, 2014); In re

 Appvion, Inc., et al., Case No. 17-12082 (KJC) (Bankr. D. Del. 2018 March 12, 2018); KII

 Liquidating Inc. (f/k/a Katy Indus., Inc.), Case No. 17-11101 (KJC) (Bankr. D. Del. Jul. 18,

 2017); In re Aralez Pharmaceuticals US Inc., et al., Case No. 18-12425 (MG) (Bankr. S.D.N.Y.

 October 11, 2018); In re Gawker Media LLC, Case No. 16-11700 (SMB) (Bankr. S.D.N.Y. July




                                                -40-
Case 19-13448-VFP         Doc 109       Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                      Document      Page 41 of 62


 8, 2016); In re The Great Atlantic & Pacific Tea Co., Inc., Case No. 15-23007 (RDD) (Bankr.

 S.D.N.Y. Nov. 16, 2015).

         50.     Accordingly, the Debtors submit that the Bidding Procedures should be approved

 as reasonable, appropriate, and in the best interests of the Debtors, their creditors, estates and all

 parties in interest.

 II.     The Bid Protections Are Appropriate Under the Circumstances and Should Be
         Approved.

         51.     As described above, the Stalking Horse Agreement provides for certain Bid

 Protections for the Stalking Horse Bidder triggered under certain limited circumstances

 described herein and set forth in the Stalking Horse Agreement. Approval of break-up fees,

 expense reimbursements, and other forms of bidding protections in connection with the sale of

 significant assets pursuant to section 363 of the Bankruptcy Code has become established

 practice in chapter 11 cases and is oftentimes, as it is here, a necessary component of such sales

 because it assures the debtor a locked-in committed floor price.

         52.     To compensate the Stalking Horse Bidder for serving as a “stalking horse” whose

 bid will be subject to higher or better offers, the Debtors seek authority to provide the Stalking

 Horse Bidder with the Bid Protections in the event it is not the Successful Bidder. The Debtors

 believe that (i) the Bid Protections are reasonable, given the significant benefits to their estates

 and these Chapter 11 Cases of having a definitive Stalking Horse Agreement in place and the

 risk to the Stalking Horse Bidder that a third-party offer ultimately may be accepted by the

 Debtors, and (ii) the Bid Protections are necessary and, in fact, critical, to preserve and enhance

 the value of the Debtors’ estates.

         53.     Bidding incentives encourage a potential purchaser to invest the requisite time,

 money and effort to negotiate with a debtor and perform the necessary due diligence attendant to



                                                 -41-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                   Document      Page 42 of 62


 the acquisition of a debtor’s assets, despite the inherent risks and uncertainties of the chapter 11

 process. See, e.g., In re Comdisco, Inc., Case No. 01-24795 (Bankr. N.D. Ill. Aug. 9, 2002)

 (approving a termination fee as, inter alia, an actual and necessary cost and expense of

 preserving the debtor’s estate, of substantial benefit to the debtor’s estate and a necessary

 inducement for, and a condition to, the proposed purchaser’s entry into the purchase agreement);

 Integrated Resources, 147 B.R. 650, 660 (Bankr. S.D.N.Y. 1992) (noting that fees may be

 legitimately necessary to convince a “white knight” to offer an initial bid by providing some

 form of compensation for the expenses such bidder incurs and the risks such bidder faces by

 having its offer held open, subject to higher and better offers); In re Hupp Indus., 140 B.R. 191,

 194 (Bankr. N.D. Ohio 1997) (without any reimbursement, “bidders would be reluctant to make

 an initial bid for fear that their first bid will be shopped around for a higher bid from another

 bidder who would capitalize on the initial bidder’s. . . due diligence”); In re Marrose Corp.,

 1992 WL 33848, at *5 (Bankr. S.D.N.Y. 1992) (stating that “agreements to provide

 reimbursement of fees and expenses are meant to compensate the potential acquirer who serves

 as a catalyst or ‘stalking horse’ which attracts more favorable offers”).

        54.     Historically, bankruptcy courts approved bidding incentives similar to the

 proposed Bid Protections under the “business judgment rule,” which proscribes judicial second-

 guessing of the actions of an entity’s board taken in good faith and in the exercise of honest

 judgment. See In re 995 Fifth Ave. Assocs., L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989)

 (bidding incentives may “be legitimately necessary to convince a ‘white knight’ to enter the

 bidding by providing some form of compensation for the risks it is undertaking”) (citation

 omitted).




                                                 -42-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                   Document      Page 43 of 62


        55.     Under the “business judgment rule,” the Bid Protections contemplated by the

 Stalking Horse Agreement are appropriate. The Stalking Horse Agreement and Bid Protections

 are the product of extensive good faith, arms’-length negotiations between the Debtors and the

 Stalking Horse Bidder. The Bid Protections are fair and reasonable in amount, particularly in

 light of the Stalking Horse Bidder’s efforts to date and the risk to the Stalking Horse Bidder of

 being used as a “stalking horse” for others to bid against.

        56.     The United States Court of Appeals for the Third Circuit established standards for

 determining the appropriateness of expense reimbursement and other financial protections in the

 bankruptcy context in Calpine Corp. v. O’Brien Envtl Energy, Inc. (In re O’Brien Envtl. Energy,

 Inc.), 181 F.3d 527 (3d Cir. 1999). See also In re Reliant Energy Channelview LP, 594 F.3d 200

 (3d Cir. 2010). In O’Brien, the Third Circuit identified at least two instances in which an award

 of a break-up fee or expense reimbursement may benefit the estate. First, a break-up fee or

 expense reimbursement may be necessary to preserve the value of the estate if assurance of the

 fee “promote[s] more competitive bidding, such as by inducing a bid that otherwise would not

 have been made and without which bidding would have been limited.” O’Brien, 181 F.3d at

 537. Second, if the availability of break-up fees and expenses were to induce a bidder to

 research the value of the debtor and convert the value to a dollar figure on which other bidders

 can rely, the bidder may have provided a benefit to the estate by increasing the likelihood that the

 price at which the debtor is sold will reflect its true worth. Id. The Third Circuit held that

 although payment of expenses and break-up fees are measured against a business judgment

 standard in non-bankruptcy transactions, the administrative expense provisions in section 503(b)

 of the Bankruptcy Code govern in the bankruptcy context. Therefore, to be approved, the debtor

 must demonstrate that the expenses to be reimbursed provide a benefit to its estate. Id. at 533.




                                                 -43-
Case 19-13448-VFP        Doc 109       Filed 03/08/19 Entered 03/08/19 08:00:02          Desc Main
                                     Document      Page 44 of 62


        57.     Here, the Bid Protections have enabled the Debtors to secure a substantial sale

 price floor for the Purchased Assets of approximately $27 million (which consists of the

 Purchase Price excluding the Assumed Liabilities), plus assumption by the Buyer of Cure Costs

 and other Assumed Liabilities that may exceed $125 million in the aggregate, and require that

 competing bids be materially higher or otherwise better than the Stalking Horse Bid – a clear

 benefit to the Debtors’ estates. In addition, as noted above, the Bid Protections were a condition

 of the Stalking Horse Bidder for its entry into the Stalking Horse Agreement and agreeing to

 act as the Stalking Horse Bidder.

        58.     Without the commitment of the Stalking Horse Bidder under the Stalking Horse

 Agreement, the Debtors will lose the opportunity to test the Stalking Horse Bid for the Purchased

 Assets in the marketplace and the downside protection afforded by the Stalking Horse Bid.

 Furthermore, without the benefit of the Stalking Horse Bid, there can be no assurance that the

 Debtors would receive a bid equal to that offered by the Stalking Horse Bidder for the Pharma

 Business. Notably, during the prepetition marketing process, no bidder submitted a bid that did

 not include payment of bid protections to that bidder.

        59.     The Debtors submit that the Bid Protections satisfy both the historical “business

 judgment rule” and the Third Circuit’s “administrative expense” standard for approval. The

 Debtors reasonably believe that it is necessary to ensure the Stalking Horse Bidder’s willingness

 and desire to proceed with the Stalking Horse Agreement, and therefore, agreed to the Bid

 Protections. The Stalking Horse Agreement containing the Bid Protections will serve as a

 minimum bid for the Purchased Assets on which other potential bidders can present higher and

 better offers, thereby maximizing value for the Debtors’ estates and increasing the likelihood that

 the price ultimately obtained for the Purchased Assets will reflect their true value. Additionally,




                                                -44-
Case 19-13448-VFP             Doc 109       Filed 03/08/19 Entered 03/08/19 08:00:02                        Desc Main
                                          Document      Page 45 of 62


 the Break-Up Fee will be paid only from the sale proceeds actually received by the Debtors from

 the closing of a higher or better transaction.11

          60.      In addition, the Bid Protections are actual and necessary to preserve and enhance

 the value of the Debtors’ estates. But for the Bid Protections, the Stalking Horse Bidder would

 not have entered into the Stalking Horse Agreement. In the absence of a stalking horse bidder,

 the possibility of an Auction would be imperiled, with no one party willing to be bound to a

 baseline bid. Finally, the amount of the Bid Protections is reasonable and appropriate in light of

 the size and nature of the proposed Sale and the efforts that have been and will be expended by

 the Stalking Horse Bidder. The Break-Up Fee of $672,500 is approximately 2.5% of the

 Purchase Price (excluding the Assumed Liabilities) of approximately $26,936,955, and the

 Expense Reimbursement of a maximum of $750,000 is reasonable in light of the substantial due

 diligence costs that were undoubtedly incurred by the Staking Horse Bidder given the size and

 complexity of the Debtors’ business. In addition, the Stalking Horse Bidder has agreed to pay

 Cure Costs and assume the other Assumed Liabilities under the Stalking Horse Agreement that

 may exceed $125 million in the aggregate.

          61.      Courts in the Third Circuit and elsewhere have regularly approved stalking horse

 protections similar to the Bid Protections in other chapter 11 cases. See, e.g., In re Revel AC,

 Inc., No. 14-22654 (GMB) (Bankr. D.N.J. September 15, 2014) (Doc. No. 625) (approving

 break-up fee of $3 million (approximately 3.3%) in connection with $90 million sale of assets);

 In re Ashley Stewart Holdings, Inc., Case No. 14-14383 (MBK) (Bankr. D.N.J. April 3, 2014)

 (Doc. No. 192) (approving break-up fee of 3% and expense reimbursement of up to $400,000 in

 connection with $18 million sale of assets); In re Crumbs Bake Shop, Inc., No. 14-24287 (MBK)
 11
   The Expense Reimbursement will be paid either from the sale proceeds actually received by the Debtors from the
 closing of a higher or better transaction or upon certain other termination events as set forth in Section 8.3(b) of the
 Stalking Horse Agreement.



                                                          -45-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                   Document      Page 46 of 62


 (Bankr. D.N.J. July 25, 2014) (Doc. No. 79) (approving break-up fee of $82,500 and expense

 reimbursement of up to $125,000 in connection with a credit bid sale of assets); In re Zloop, Inc.,

 Case No. 15-11660 (KJC) (Bankr. D. Del. May 16, 2016) (Doc. No. 468) (approving break-up

 fee of 3% and expense reimbursement of up to $75,000 in connection with $1.4 million sale of

 assets); In re Cal Dive Int’l, Inc., No. 15-10458 (CSS) (Bankr. D. Del. July 7, 2015) (Doc. No.

 572) (authorizing expense reimbursements of $100,000 in connection with $12 million sale of

 assets and $82,000 in connection with $4.1 million sale of assets); In re Old FOH Inc. (f/k/a

 Frederick’s of Hollywood, Inc.), No. 15-10836 (KG) (Bankr. D. Del. May 6, 2015) (Doc. No.

 120) (authorizing a termination fee of $775,000 and an expense reimbursement of up to

 $300,000 in connection with $22.5 million sale of assets); In re Vertis Holdings, Inc., Case No.

 12-12821 (CSS) (Bankr. D. Del. Nov. 2, 2012) (Doc. No. 206) (approving break-up fee of $8

 million (or approximately 3.1%) and expense reimbursement of up to $2.5 million in connection

 with a $258.5 million sale of assets); In re Solyndra LLC, Case No. 11-12799 (MFW) (Bankr. D.

 Del. Sept. 28, 2012) (Doc. No. 1113) (approving break-up fee of 2% and expense reimbursement

 of up to $500,000 in connection with an approximate $90 million sale of assets); In re Conex

 Holdings, LLC, Case No. 11-10501 (CSS) (Bankr. D. Del. Sept. 14, 2011) (Doc. No. 132)

 (approving break-up fee of 3% of final purchase price). See also In re SunEdison, Inc., Case No.

 16-10992 (SMB) (Bankr. S.D.N.Y. Aug. 19, 2016) (Doc. No. 1032) (approving break-up fee of

 $5.5 million (or approximately 3.8%) and expense reimbursement of up to $4.5 million in

 connection with $144 million sale); In re Hostess Brands, Inc., Case No. 12-22052 (RDD)

 (Bankr. S.D.N.Y. Feb. 11, 2013) (Doc. No. 2275) (approving break-up fee of no less than 3% of

 cash amount of purchase price).




                                                -46-
Case 19-13448-VFP          Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02              Desc Main
                                     Document      Page 47 of 62


        62.        In sum, the Debtors respectfully submit that the Bid Protections enable the

 Debtors to ensure a sale to a contractually committed bidder at a price that is market-tested, fair

 and reasonable, while providing the Debtors with an opportunity to enhance value through an

 auction process that will be more robust due to the presence of a firm and committed baseline

 bid. Accordingly, the Bid Protections should be approved.

 III.   Approval of the Sale Is Warranted Under Section 363(b) of the Bankruptcy Code as
        a Sound Exercise of the Debtors’ Business Judgment.

        63.        Section 363(b) of the Bankruptcy Code provides that a debtor may, “after a notice

 and a hearing . . . use, sell, or lease, other than in the ordinary course of business, property of the

 estate.” 11 U.S.C. § 363(b).

        64.        While the Bankruptcy Code does not specify the appropriate standard for

 approving the sale of property under section 363(b), courts uniformly agree that the business

 judgment standard applies. See, e.g., Meyers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir.

 1996) (citing In re Schipper, 933 F.2d 513 (7th Cir. 1991)); In re Chateaugay Corp., 973 F.2d

 141, 143 (2d Cir. 1992); Stephen Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986);

 Committee of Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071

 (2d Cir. 1983).

        65.        Courts typically apply four factors in determining whether a section 363 sale is

 appropriate under the business judgment standard—namely, whether: (a) a sound business

 justification exists for the sale; (b) adequate and reasonable notice of the sale was provided to

 interested parties; (c) the sale will produce a fair and reasonable price for the property; and (d)

 the parties have acted in good faith. Id. at 1070 (setting forth the “sound business” purpose

 standard for the sale of the debtor’s assets under section 363 of the Bankruptcy Code); In re

 Decora Indus., Inc., Case No. 00-4459, 2002 WL 32332749, at *2 (D. Del. May 20, 2002)



                                                  -47-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                   Document      Page 48 of 62


 (adopting Lionel factors) (citing Guilford Transportation Industries, Inc. v. Delaware & Hudson

 Ry. Co. (In re Delaware & Hudson Ry. Co.), 124 B.R. 169, 176 (D. Del. 1991) (listing

 nonexclusive factors that may be considered by a court in determining whether there is a sound

 business purpose for an asset sale)). When a debtor demonstrates a valid business justification

 for a decision, the presumption is that the business decision was made “on an informed basis, in

 good faith and in the honest belief that the action taken was in the best interests of the company.”

 Official Comm. of Subordinated Bondholders v. Integrated Res. Inc. (In re Integrated Res., Inc.),

 147 B.R. 650, 656 (S.D.N.Y. 1990) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del.

 1985)).

           A.    The Debtors Have Demonstrated a Sound Business Justification for the Sale
                 of the Purchased Assets.

           66.   A sound business justification exists where a sale of the debtor’s assets is

 necessary to preserve the value of the debtor’s estate. See, e.g., In re Delaware & Hudson Ry.

 Co., 124 B.R. at 179 (approving the sale of the debtor as a going concern upon a showing of “a

 valid business purpose . . .”); Lionel, 722 F.2d at 1071 (adopting a rule “requiring that a judge

 determining a § 363(b) application expressly find from the evidence presented before him . . . a

 good business reason to grant” the sale).

           67.   The Debtors have articulated a clear business justification for entering into the

 proposed Sale. As explained in greater detail above, the Debtors have determined in their

 business judgment that a sale of the Purchased Assets, conducted in accordance with the Bidding

 Procedures, will maximize value and is in the best interests of the Debtors, their creditors,

 estates, stakeholders, and other parties in interest. For months prior to the Petition Date, the

 Debtors with the assistance of experienced and nationally recognized advisors considered all

 strategic alternatives given the decline in their businesses and inability to secure necessary



                                                -48-
Case 19-13448-VFP         Doc 109       Filed 03/08/19 Entered 03/08/19 08:00:02         Desc Main
                                      Document      Page 49 of 62


 financing to sustain their businesses. The Debtors evaluated all alternatives and determined that

 a sale as a going concern which would result in continued employment for virtually all of their

 employees would maximize value for all stakeholders. Accordingly, a sound business

 justification exists for the Sale of the Purchased Assets pursuant to the Bidding Procedures.

        B.      The Notice Procedures are Appropriate and Comply with Bankruptcy Rule
                2002

        68.     Bankruptcy Rules 2002(a) and (c) require the Debtors to notify creditors of the

 proposed Sale, including disclosure of the time and place of the Auction and the deadline for

 filing any objections to the Sale.

        69.     The Debtors submit that the proposed form and manner of notice of the Sale

 complies with Bankruptcy Rule 2002 and the Sale Notice is reasonably calculated to provide all

 creditors and parties in interest with adequate and timely notice of the Sale, the Bidding

 Procedures, the Auction, the Sale Objection Deadline and the Sale Hearing. Moreover, the

 Debtors will publish a notice, setting forth the information contained in the Sale Notice, in The

 New York Times, Wall Street Journal or USA Today. Accordingly, the Debtors submit that the

 proposed notice of the Sale is adequate and reasonable.

        C.      The Proposed Sale Will Yield a Fair and Reasonable Purchase Price

        70.     As set forth in detail above, the Debtors entered into the Stalking Horse

 Agreement as the culmination of an extensive and deliberate prepetition marketing process led

 by PJT that took place over a period of several months. Further, the Debtors and their advisors

 engaged in extensive negotiations with the Stalking Horse Bidder in the formulation of the

 Stalking Horse Agreement and the terms of the proposed Sale. As a result, the Debtors are

 confident in their belief that the Purchase Price under the Stalking Horse Agreement is fair and

 provides reasonable value in exchange for the Purchased Assets.



                                                -49-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                   Document      Page 50 of 62


        71.     In addition, the Bidding Procedures were carefully designed to yield the

 maximum value for the Debtors’ estates and creditors. The Debtors constructed the Bidding

 Procedures to encourage competitive bidding, while giving the Debtors the opportunity to review

 and analyze all competitive bids only from Qualified Bidders, who will have been vetted prior to

 the Auction. These carefully constructed measures will prevent any bid that does not constitute a

 fair and adequate purchase price for the Purchased Assets.

        72.     Finally, both the Debtors and the Stalking Horse Bidder were represented by

 experienced advisors and attorneys in the arm’s-length negotiation of the Stalking Horse

 Agreement, and the Debtors and Stalking Horse Bidder are proceeding in good faith.

 Accordingly, the relief sought herein is a valid exercise of the Debtors’ business judgment and

 should be approved under section 363(b) of the Bankruptcy Code.

 IV.    The Proposed Sale Satisfies the Requirements of Section 363(f) of the Bankruptcy
        Code for a Sale Free and Clear of All Liens, Claims and Interests, Including
        Successor Liability Claims.

        73.     Section 363(f) of the Bankruptcy Code authorizes a debtor to sell assets free and

 clear of all liens, claims, interests and encumbrances provided that one of the following

 conditions are met:

                a.     applicable non-bankruptcy law permits sale of such property free and clear
                       of such interest;

                b.     such entity consents;

                c.     such interest is a lien and the price at which such property is to be sold is
                       greater than the aggregate value of all liens on such property;

                d.     such interest is in bona fide dispute; or

                e.     such entity could be compelled, in legal or equitable proceeding, to accept
                       a money satisfaction of such interest.

 11 U.S.C. § 363(f)(1) – (5).




                                                -50-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                   Document      Page 51 of 62


        74.     Because section 363(f) of the Bankruptcy Code is stated in the disjunctive,

 satisfaction of any one of its five requirements will suffice to warrant approval of the proposed

 sale. See id.; Mich. Employment Sec. Comm’n v. Wolverine Radio Co. (In re Wolverine Radio

 Co.), 930 F.2d 1132, 1147 n.24 (6th Cir. 1991) (holding that court may approve sale “free and

 clear” provided at least one of the subsections of section 363(f) is met); In re Zeigler, 320 B.R.

 362, 381 (Bankr. N.D.Ill. 2005); In re Dundee Equity Corp., No. 89-B-10233 1992 Bankr.

 LEXIS 436, at *12 (Bankr. S.D.N.Y. Mar. 6, 1992) (“[s]ection 363(f) is in the disjunctive, such

 that the sale free of the interest concerned may occur if any one of the conditions of §363(f) have

 been met”); In re Bygaph, Inc., 56 B.R. 596, 606 n.8 (Bankr. S.D.N.Y. 1986) (same).

        75.     The Debtors believe that one or more of the tests of section 363(f) are satisfied

 with respect to the Sale of the Purchased Assets pursuant to the Stalking Horse Agreement. In

 particular, the Debtors believe that the proposed Sale will generate         more than sufficient

 proceeds to satisfy the claims of the Debtors’ existing prepetition and post-petition secured

 lenders and that they will agree to the Sale. In addition, all parties known to have asserted a lien

 or other encumbrance on the Purchased Assets will receive notice of the Sale. To the extent they

 have not objected by the Sale Objection Deadline, they will be deemed to have consented to the

 Sale free and clear of all Liens, Claims and Interests (except as otherwise provided in the

 Stalking Horse Agreement or other definitive purchase agreement) pursuant to section 363(f)(2).

 Further, where consent is not obtained, a sale free and clear can proceed pursuant to section

 363(f)(5) of the Bankruptcy Code because the relevant lien or other encumbrances will attach to

 the proceeds of the Sale with the same validity, priority, and force and effect as such lien or

 encumbrance had immediately prior to the closing of the Sale, and the Debtors will establish at

 the Sale Hearing that the relevant creditors can be compelled to accept a monetary satisfaction of




                                                -51-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                   Document      Page 52 of 62


 their respective claims. Accordingly, section 363(f) authorizes the Sale of the Purchased Assets

 free and clear of all Liens, Claims and Interests (except as otherwise provided in the Stalking

 Horse Agreement or other definitive purchase agreement).

        76.     The Debtors further submit that it is appropriate to sell the Purchased Assets free

 and clear of successor liability relating to the Purchased Assets. Such limitations on successor

 liability will ensure that the Successful Bidder is protected from any claims or lawsuits premised

 on the theory that the Successful Bidder is a successor in interest to one or more of the Debtors.

 If such relief is not granted, the purpose of a “free and clear” sale of assets under section 363 of

 the Bankruptcy Code could be frustrated by the potential for claimants to thereafter use the

 transfer of assets as a basis to assert claims against the Successful Bidder arising from the

 Sellers’ pre-sale conduct. Moreover, without such assurances, the Debtors would run the risk that

 potential bidders may not enter the Auction or, if they did, would do so with reduced bid

 amounts. Under section 363(f) of the Bankruptcy Code, potential purchasers are entitled to know

 that the Debtors’ assets are not infected with latent claims that will be asserted against the

 purchaser after the proposed transaction is completed.

        77.     Section 363(f) of the Bankruptcy Code provides for the sale of assets “free and

 clear of any interests.” Although the term “any interests” is not defined in the Bankruptcy Code,

 Folger Adam Security v. DeMatteis/MacGregor JV, 209 F.3d 252, 257 (3d Cir. 2000), the Third

 Circuit specifically addressed the scope of that term in In re Trans World Airlines, Inc., 322 F.3d

 283, 288-89 (3d Cir. 2003). The Third Circuit observed that while some courts have “narrowly

 interpreted interests in property to mean only in rem interests in property,” the trend in modern

 cases is toward “a more expansive reading of ‘interests in property’ which ‘encompasses other

 obligations that may flow from ownership of the property.’” Id. at 289 (citing 3 Collier on




                                                -52-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02              Desc Main
                                   Document      Page 53 of 62


 Bankruptcy 15th Ed. Rev., ¶ 363.06[1] (L. King, 15th rev. ed. 1988)). As determined by the

 Fourth Circuit in In re Leckie Smokeless Coal Co., 99 F.3d 573, 581-582 (4th Cir. 1996), a case

 cited with approval and extensively by the Third Circuit in Folger, supra, the scope of section

 363(f) is not limited to in rem interests. Thus, the Third Circuit in Folger stated that Leckie held

 that the debtors “could sell their assets under § 363(f) free and clear of successor liability that

 otherwise would have arisen under federal statute.” Folger, 209 F.3d at 258.

        78.     Courts have consistently held that a buyer of a debtor’s assets pursuant to a

 section 363 sale takes such assets free and clear from successor liability relating to the debtor’s

 business. See, e.g., In Matter of Motors Liquidation Co., No. 15-2844-BK(L), 2016 WL 3766237

 (2d Cir. July 13, 2016), *12, *13 (“We agree that successor liability claims can be ‘interests’

 when they flow from a debtor’s ownership of transferred assets” and holding that “a bankruptcy

 court may approve a § 363 sale ‘free and clear’ of successor liability claims if those claims flow

 from the debtor’s ownership of the sold assets. Such a claim must arise from a (1) right to

 payment (2) that arose before the filing of the petition or resulted from pre-petition conduct fairly

 giving rise to the claim”); In re Chrysler LLC, 405 B.R. 84, 111 (Bankr. S.D.N.Y. 2009) (“[I]n

 personam claims, including any potential state successor or transferee liability claims against

 New Chrysler, as well as in rem interests, are encompassed by section 363(f) and are therefore

 extinguished by the Sale.”); The Ninth Avenue Remedial Group v. Allis-Chalmers Corp., 195

 B.R. 716, 732 (Bankr. N.D. Ind. 1996) (stating that a bankruptcy court has the power to sell

 assets free and clear of any interest that could be brought against the bankruptcy estate during the

 bankruptcy).

        79.     For these reasons, the Successful Bidder should not be liable under any theory of

 successor liability relating to the Purchased Assets, but instead, should hold the Purchased Assets




                                                 -53-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                   Document      Page 54 of 62


 free and clear of all Liens, Claims and Interests (except as otherwise provided in the Stalking

 Horse Agreement or other definitive purchase agreement), including successor liability claims.

 V.     The Successful Bidder Should Be Entitled to the Protections of Section 363(m) of the
        Bankruptcy Code.

        80.     Section 363(m) of the Bankruptcy Code is designed to protect the sale of a

 debtor’s assets to a good faith purchaser. Specifically, section 363(m) provides that:

                The reversal or modification on appeal of an authorization under
                subsection (b) or (c) of this section of a sale or lease of property
                does not affect the validity of a sale or lease under such
                authorization to an entity that purchased or leased such property in
                good faith, whether or not such entity knew of the pendency of the
                appeal, unless such authorization and such sale . . . were stayed
                pending appeal.

 11 U.S.C. § 363(m).

        81.     While the Bankruptcy Code does not define good faith, the Third Circuit has held

 that indicia of bad faith typically include “fraud, collusion between the purchaser and other

 bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders.”

 Cumberland Farms Diary, Inc. v. Abbotts Dairies of Penn., Inc. (In re Abbotts Diaries of Penn.,

 Inc.), 788 F.2d 143, 147 (3d Cir. 1986) (quoting Hoese Corp. v. Vetter Corp. (In re Vetter

 Corp.), 724 F.2d 52, 55 (7th Cir. 1983) (other citations omitted)); see also Kabro Assoc. of West

 Islip, L.L.C. v. Colony Hill Assocs. (In re Colony Hill Assocs.), 111 F.3d 269, 276 (2d Cir. 1997)

 (noting that the type of “misconduct that would destroy a [purchaser]’s good faith status at a

 judicial sale involves fraud, collusion between the [purchaser] and other bidders or the trustee or

 an attempt to take grossly unfair advantage of other bidders.”).

        82.     As set forth in detail above, the Stalking Horse Agreement was negotiated at

 arm’s-length and without collusion, with all parties represented by their own sophisticated

 counsel and advisors. As noted above, Mr. Kavuru did not participate in any Board meetings or



                                                -54-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02             Desc Main
                                   Document      Page 55 of 62


 deliberations with respect to the proposed sale of the Pharma Business. In addition, the Stalking

 Horse Bidder is not an “insider” or “affiliate” of any of the Debtors, as those terms are defined in

 section 101 of the Bankruptcy Code. Accordingly, the Debtors request that the Sale Order

 include a finding that the Successful Bidder is a “good faith” buyer within the meaning of section

 363(m) of the Bankruptcy Code. The Debtors believe that providing the Successful Bidder with

 such protection will ensure that the maximum price for the Purchased Assets will be received by

 the Debtors and that the closing of the Sale will occur promptly.

        83.     In addition, neither the Sellers nor the Stalking Horse Bidder have engaged in any

 conduct that would cause or permit the Stalking Horse Agreement to be avoided under section

 363(n) of the Bankruptcy Code. If, following the Auction, the Stalking Horse Bidder is not the

 Successful Bidder, the Sellers will have negotiated a purchase agreement with the Successful

 Bidder in good faith and at arms’-length. Additionally, the Bidding Procedures are designed to

 prevent the Sellers or the Successful Bidder (or the Backup Bidder as defined in the Bidding

 Procedures) from engaging in any conduct that would cause or permit the Stalking Horse

 Agreement or the Sale of the Purchased Assets to be avoided under section 363(n) of the

 Bankruptcy Code.

 VI.    Assumption and Assignment of Executory Contracts and Unexpired Leases Should
        Be Authorized.

        84.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

 possession “subject to the court’s approval, may assume or reject any executory contract or

 [unexpired] lease of the debtor.” 11 U.S.C. § 365(a). The standard governing bankruptcy court

 approval of a debtor’s decision to assume or reject an executory contract or unexpired lease is

 whether the debtor’s reasonable business judgment supports assumption or rejection. See, e.g.,

 Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095,



                                                -55-
Case 19-13448-VFP         Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02          Desc Main
                                    Document      Page 56 of 62


 1098 (2d Cir. 1993) (noting that section 365 of the Bankruptcy Code “permits the trustee or

 debtor in possession, subject to the approval of the bankruptcy court, to go through the inventory

 of executory contracts of the debtor and decide which ones it would be beneficial to adhere to

 and which ones it would be beneficial to reject”).

        85.     The business judgment test “requires only that the trustee [or debtor in

 possession] demonstrate that [assumption] or rejection of the contract will benefit the estate.”

 Wheeling-Pittsburgh Steel Corp. v. West Penn Power Co., (In re Wheeling-Pittsburgh Steel

 Corp.), 72 B.R. 845, 846 (Bankr. W.D. Pa. 1987). Any more exacting scrutiny would slow the

 administration of the debtor’s estate and increase costs, interfere with the Bankruptcy Code’s

 provision for private control of administration of the estate, and threaten the court’s ability to

 control a case impartially. See Richmond Leasing Co. v. Capital Bank, 762 F.2d 1303, 1311 (5th

 Cir. 1985).

        86.     Section 365(f) of the Bankruptcy Code requires, in part, that the assignee of any

 executory contract provide “adequate assurance of future performance . . . whether or not there

 has been a default in such contract.” 11 U.S.C. § 365(f)(2). Section 365(b), which codifies the

 requirements for assuming an executory contract or unexpired lease, provides, in pertinent part

 that the debtor may only assume an executory contract or unexpired lease if it:

                (A) cures, or provides adequate assurance that the [debtor] will
                promptly cure, [any defaults existing under the contract or lease];

                (B) compensates, or provides adequate assurance that the [debtor]
                will promptly compensate, a party other than the debtor to such
                contract or lease, for any actual pecuniary loss to such party
                resulting from such default; and

                (C) provides adequate assurance of future performance under such
                contract or lease.

 11 U.S.C. § 365(b)(1).



                                                -56-
Case 19-13448-VFP            Doc 109      Filed 03/08/19 Entered 03/08/19 08:00:02                      Desc Main
                                        Document      Page 57 of 62


         87.      While undefined by the Bankruptcy Code, adequate assurance is guided by “a

 practical, pragmatic construction based upon the facts and circumstances of each case.” Carlisle

 Homes, Inc. v. Azzari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J. 1988)

 (quoting In re Bon Ton Restaurant & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill.

 1995)); see also In re Alipat, Inc., 36 B.R. 274, 276-77 (Bankr. E.D. Mo. 1984) (recognizing that

 the term adequate assurance “borrowed its critical language . . . from Section 2-609 of the

 Uniform Commercial Code” which “suggest[s] that adequate assurance is to be defined by

 commercial rather than legal standards . . . [and] factual considerations.”). While no single

 standard governs every case, adequate assurance “will fall considerably short of an absolute

 guarantee of performance.” In re Carlisle Homes, Inc., 103 B.R. at 538. Adequate assurance may

 be provided by demonstrating the assignee’s financial health and experience in managing the

 type of enterprise or property assigned. See, e.g., In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr.

 S.D.N.Y. 1986) (finding that industrial expertise, past success in running a similar business and

 financial wherewithal satisfied the adequate assurance requirement of section 365 of the

 Bankruptcy Code).

         88.      The Debtors request approval under section 365 of the Bankruptcy Code of the

 Debtors’ assumption and assignment of certain Executory Contracts and Unexpired Leases to the

 Stalking Horse Bidder or other Successful Bidder. The Debtors further request that the Sale

 Order provide that the Buyer Assumed Agreements will be transferred to, and remain in full

 force and effect for the benefit of, the Stalking Horse Bidder or other Successful Bidder

 notwithstanding any provisions in such contracts or leases, including those described in sections

 365(f)(1) and (f)(3) of the Bankruptcy Code, that may prohibit such assignment.12


 12
   Section 365(f)(1) provides in pertinent part that, “notwithstanding a provision in an executory contract or
 unexpired lease of the debtor, or in applicable law, that prohibits, restricts, or conditions the assignment of such


                                                        -57-
Case 19-13448-VFP             Doc 109       Filed 03/08/19 Entered 03/08/19 08:00:02                        Desc Main
                                          Document      Page 58 of 62


          89.      The Bidding Procedures specifically require any Qualified Bid to contain

 information concerning a Qualified Bidder’s ability to provide adequate assurance of future

 performance with respect to executory contracts and unexpired leases to be assumed and

 assigned under such bid. Counterparties to the Buyer Assumed Agreements who are unsatisfied

 with the proposed adequate assurance of future performance by the Successful Bidder will be

 able to file an objection with respect thereto.

          90.      To the extent necessary, the Debtors will present facts at the Sale Hearing to show

 the financial wherewithal, willingness, and ability of the Stalking Horse Bidder or other

 Successful Bidder to perform under the Buyer Assumed Agreements. The Sale Hearing will

 afford the Court and other interested parties the opportunity to evaluate the ability of the

 Successful Bidder to provide adequate assurance of future performance as required under section

 365(f)(2)(B) of the Bankruptcy Code.

          91.      Further, as set forth above, the Cure Notice to be sent to all parties to Buyer

 Assumed Agreements will include the amounts the Debtors believe are necessary to cure any

 defaults under the Buyer Assumed Agreements in accordance with section 365(b) of the

 Bankruptcy Code. Accordingly, the Debtors have satisfied the requirements of section 365 of the

 Bankruptcy Code with respect to the assumption and assignment of the Buyer Assumed

 Agreements.

 VII.     The Sellers Should Be Authorized to Abandon and Dispose of Expired Inventory
          Prior to or upon the Closing of the Sale.




 contract or lease, the trustee may assign such contract or lease. . .” 11 U.S.C. § 365(f)(1). Further, section 365(f)(3)
 provides that “[n]otwithstanding a provision in an executory contract or unexpired lease of the debtor, or in
 applicable law that terminates or modifies, or permits a party other than the debtor to terminate or modify, such
 contract or lease or a right or obligation under such contract or lease on account of an assignment of such contract or
 lease, such contract, lease, right, or obligation may not be terminated or modified under such provision because of
 the assumption or assignment of such contract or lease by the trustee.” 11 U.S.C. § 365(f)(3).



                                                          -58-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02            Desc Main
                                   Document      Page 59 of 62


        92.     Pursuant to the Stalking Horse Agreement, the Buyer is not acquiring any

 Inventory (as defined in the Stalking Horse Agreement) that is expired as of the date of entry into

 the Stalking Horse Agreement. In addition, the Debtors are required under Section 6.10(b) of the

 Stalking Horse Agreement, subject to approval of this Court, to promptly dispose of such expired

 Inventory. The expired Inventory that the Debtors seek to dispose of consists primarily of

 finished dosage form generic drugs that the Debtors can no longer sell and therefore have no

 value to the Debtors.

        93.     Section 554(a) of the Bankruptcy Code provides that a debtor, after notice and a

 hearing, “may abandon any property of the estate that is burdensome to the estate or that is of

 inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). Bankruptcy Rule 6007,

 meanwhile, provides that a debtor may abandon property of the estate by giving notice of the

 proposed abandonment to various parties, and allowing those parties to file an objection. A

 debtor’s power to abandon property is discretionary and to authorize an abandonment of

 property, the court needs to find only that the debtor has made (a) a business judgment, (b) in

 good faith, (c) upon some reasonable basis, and (d) within the debtor’s scope of authority. In re

 Slack, 290 B.R. 282, 284 (Bankr. D.N.J. 2003) (citing In re Fulton, 162 B.R. 539, 540 (Bankr.

 W.D. Mo. 1993).

        94.     The expired Inventory is no longer saleable and therefore has no value to the

 Debtors’ estates. Accordingly, the Debtors request that the Court, pursuant to section 554(a) of

 the Bankruptcy Code and Bankruptcy Rule 6007, authorize the Debtors to abandon and dispose

 of the expired Inventory as provided for in the Staking Horse Agreement.

              REQUEST FOR IMMEDIATE RELIEF AND WAIVER OF STAY

        95.     Pursuant to Bankruptcy Rules 6004(h) and 6006(d), the Debtors seek a waiver of

 any stay of the effectiveness of the Sale Order. Bankruptcy Rule 6004(h) provides that “[a]n


                                                -59-
Case 19-13448-VFP          Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02           Desc Main
                                     Document      Page 60 of 62


 order authorizing the use, sale, or lease of property other than cash collateral is stayed until the

 expiration of 14 days after entry of the order, unless the court orders otherwise.” Bankruptcy

 Rule 6006(d) provides that “[a]n order authorizing the trustee to assign an executory contract or

 unexpired lease under § 365(f) is stayed until the expiration of 14 days after entry of the order,

 unless the court order otherwise.”

        96.       As set forth above, the relief requested herein is necessary and appropriate to

 maximize the value of the Debtors’ estates for the benefit of their economic stakeholders.

 Accordingly, the Debtors submit that ample cause exists to justify the waiver of the 14-day stay

 imposed by Bankruptcy Rules 6004(h) and 6006(d), to the extent that each such rule applies.

                            WAIVER OF MEMORANDUM OF LAW

        97.       The Debtors respectfully request that the Court waive the requirement to file a

 separate memorandum of law pursuant to D.N.J. LBR 9013-1(a)(3) because the legal basis upon

 which the Debtors rely is incorporated herein and this Sale Motion does not raise any novel

 issues of law.

                                       NO PRIOR REQUEST

        98.       No prior request for the relief sought herein has been made to this Court or to any

 other court.

                                              NOTICE

        99.       Notice of this Sale Motion has been given to (i) the Office of the United States

 Trustee for the District of New Jersey; (ii) the Internal Revenue Service; (iii) the New Jersey

 Division of Taxation Compliance and Enforcement - Bankruptcy Unit; (iv) the Office of the

 Attorney General of the State of New Jersey, Division of Law; (v) the United States Attorney’s

 Office for the District of New Jersey; (vi) the New York State Department of Taxation and

 Finance; (vii) the Office of the Attorney General of the State of New York; (viii) the United


                                                 -60-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02              Desc Main
                                   Document      Page 61 of 62


 States Attorney’s Office for the Eastern District of New York; (ix) the Securities and Exchange

 Commission, New York Regional Office; (x) McGuireWoods LLP, c/o Kenneth Noble, Esq., as

 counsel for the DIP Administrative Agent and Prepetition Administrative Agent; (xi) McCarter

 & English LLP, c/o Joseph Lubertazzi, Jr., Esq. and Deirdre E. Burke, Esq., as local counsel for

 the DIP Administrative Agent and Prepetition Administrative Agent, (xii) the Indenture Trustee

 for the Noteholders; (xiii) Stroock & Stroock & Lavan LLP, c/o Erez E. Gilad, Esq., Jayme T.

 Goldstein, Esq., Gabriel Sasson, Esq., and Joanne Lau, Esq., as counsel for the Committee; (xiv)

 Porzio, Bromberg & Newman, P.C., c/o Warren J. Martin, Jr., Esq., Robert M. Schecter, Esq.,

 and Rachel A. Parisi, Esq., as local counsel for the Committee; (xv) Reed Smith LLP, c/o Derek

 J. Baker, Esq., as counsel for the Buyer; and (xvi) all parties that have requested to receive notice

 pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested herein, the

 Debtors respectfully submit that no other or further notice is required. In light of the nature of

 the relief requested herein, the Debtors respectfully submit that no other or further notice is

 required.

                            [Remainder of page intentionally left blank]




                                                 -61-
Case 19-13448-VFP        Doc 109     Filed 03/08/19 Entered 03/08/19 08:00:02          Desc Main
                                   Document      Page 62 of 62


                                         CONCLUSION

        WHEREFORE, the Debtors respectfully request that the Court (i) enter the Bidding

 Procedures Order, substantially in the form attached hereto as Exhibit A, (ii) enter the Sale

 Order after the Sale Hearing, substantially in the form attached hereto as Exhibit E, authorizing

 the Sale of the Purchased Assets to the Successful Bidder, and (iii) grant such other and further

 relief to the Debtors as the Court may deem just and proper.

 Dated: March 8, 2019                                 Respectfully submitted,

                                                      LOWENSTEIN SANDLER LLP

                                                      /s/ Kenneth A. Rosen
                                                      Kenneth A. Rosen, Esq.
                                                      Michael S. Etkin, Esq.
                                                      Paul Kizel, Esq.
                                                      Wojciech F. Jung, Esq.
                                                      Philip J. Gross, Esq.
                                                      One Lowenstein Drive
                                                      Roseland, New Jersey 07068
                                                      (973) 597-2500 (Telephone)
                                                      (973) 597-2400 (Facsimile)
                                                      krosen@lowenstein.com
                                                      metkin@lowenstein.com
                                                      pkizel@lowenstein.com
                                                      wjung@lowenstein.com
                                                      pgross@lowenstein.com

                                                      Proposed Counsel to the Debtors and
                                                      Debtors-in-Possession




                                               -62-
